Exhibit 10.8.1

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT (this “Credit Agreement”) is dated as of
November 12, 2003 by and among MUNIMAE MIDLAND CONSTRUCTION FINANCE, LLC, a
Maryland limited liability company (the “Borrower”), the banks and financial
institutions listed on the signature page hereof as the Initial Lenders (the
“Initial Lenders”), and BANK OF AMERICA, N.A., a national banking association
(in its individual capacity, “Bank of America”), as administrative agent
(together with any successor appointed pursuant to Section 11 below, the
“Administrative Agent”) for the Lenders, and each of the other lending
institutions that becomes a lender hereunder (herein collectively referred to as
the “Lenders”; and each individually referred to as a “Lender”), and BANC OF
AMERICA SECURITIES LLC, as sole lead arranger and sole book manager.

A. Borrower has requested that Lenders make Loans and cause the issuance of
letters of credit for the principal purpose of financing certain constructions
loans made by Borrower, to provide working capital, and for other purposes
permitted under Borrower’s Operating Memorandum; and

B. Lenders are willing to make Loans and to cause the issuance of letters of
credit upon the terms and subject to the conditions set forth in this Credit
Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration the parties hereto do hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. For the purposes of this Credit Agreement, unless otherwise
expressly defined, the following terms shall have the respective meanings
assigned to them in this Section 1 or in the Section or recital referred to:

“Acknowledgement and Consent” means the Acknowledgement and Consent to the
Assignment of Forward Commitment Agreement of even date herewith made by MAHGT
in favor of Administrative Agent for the benefit of Lenders, pursuant to which
MAHGT has made certain acknowledgements, consents and agreements with respect to
the assignment of the Forward Commitment Agreement, the MAHGT Security
Agreement, the MAHGT Account Assignment and the rights thereunder.

“Adjusted LIBOR Rate” means, for any LIBOR Loan for any Interest Period
therefor, the rate per annum (rounded upwards to the next higher 1/100 of 1%)
determined by Administrative Agent to be equal to: (a) the quotient obtained by
dividing: (i) the LIBOR Rate for such LIBOR Loan for such Interest Period; by
(ii) one (1) minus the LIBOR Reserve Requirement for such LIBOR Loan for such
Interest Period; plus (b) the Applicable Margin.

“Administrative Agent” is defined in the preamble to this Credit Agreement.

“Administrative Agent Funding Request” is defined in the Acknowledgement and
Consent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For the
purpose of this definition, “control” and the correlative meanings of the terms
“controlled by” and “under common control with” means the possession, directly
or indirectly, of the



--------------------------------------------------------------------------------

power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting shares or partnership interests
or by contract or otherwise.

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “lending office” of such Lender (or of an affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
office of such Lender (or an affiliate of such Lender) as such Lender may from
time to time specify to Administrative Agent and Borrower by written notice in
accordance with the terms hereof as the office by which Type of Loans are to be
made and maintained.

“Applicable Margin” means eighty-seven and one-half basis points (0.875%) per
annum.

“Applicable Requirement” means for any Included Investor that is: (a) a
Governmental Plan Investor, or the Responsible Party with respect to such
Governmental Plan Investor, in addition to a Rating of A-/A3 or higher, a
minimum Funding Ratio for the Governmental Plan Investor based on the Rating of
the Responsible Party as follows:

 

Rating

   Minimum Funding Ratio

A-/A3 or higher

   No minimum

and (b) otherwise a Rated Investor, a Rating of A-/A3 or higher.

The first rating indicated in each case above is the S&P rating and the second
rating indicated in each case above is the Moody’s rating. In the event that the
S&P and Moody’s ratings are not equivalent, the Applicable Requirement shall be
based on the lower of the two. If any such Person has only one Rating, from
either S&P or Moody’s, that Rating shall apply. If a Governmental Plan Investor
and its Responsible Party both have ratings, then the higher of the two shall
apply.

“Application and Agreement for Letter of Credit” means an application and
agreement for standby letter of credit by, between and among all or any of
Borrower, on the one hand, and the Letter of Credit Issuer, on the other hand,
in a form provided by the Letter of Credit Issuer (and customarily used by it in
similar circumstances) and conformed to the terms of this Credit Agreement,
either as originally executed or as it may from time to time be supplemented,
modified, amended, renewed, or extended, provided, however, to the extent that
the terms of such Application and Agreement are inconsistent with or otherwise
more onerous than the terms of this Credit Agreement, the terms of this Credit
Agreement shall control.

“Approved Lending Entity” means any Lending Entity that is administered or
managed by: (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignee” is defined in Section 12.11(c) hereof.

“Assignment and Assumption Agreement” means an assignment and assumption
agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 12.11(c) hereof), and accepted by
the Administrative Agent, pursuant to which any Lender assigns all or any
portion of its rights and obligations hereunder, which assignment and assumption

 

2



--------------------------------------------------------------------------------

agreement shall be in the form of Exhibit G attached hereto or any other form
approved by the Administrative Agent.

“Available Commitment” means the lesser of: (a) the Maximum Commitment, or such
lesser amount after giving effect to reductions in the Commitments pursuant to
Section 3.6 hereof; or (b) ninety percent (90%) of the Remaining Subscription
Amount of the Included Investors.

“Bank of America” is defined in the preamble to this Credit Agreement.

“Borrower” is defined in the first paragraph hereof.

“Borrower Funding Request” is defined in the Forward Commitment Agreement.

“Borrower Party” is defined in Section 11.1(a) hereof.

“Borrower Security Agreement” is defined in Section 5.1.

“Borrowing” means a disbursement made by Lenders of any of the proceeds of the
Loans when such disbursement increases the outstanding principal amount of the
Loans, and “Borrowings” means the plural thereof.

“Business Day” means any day of the year except a Saturday, Sunday or other day
on which commercial banks in the State of New York are authorized or required by
law to close.

“Capital Leases” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person and the amount of such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System.

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 6.1 hereof are satisfied or waived.

“Code” means the Uniform Commercial Code as adopted in the State of Florida and
any other state, which governs creation or perfection (and the effect thereof)
of security interests in any Collateral for the Obligation.

“Collateral” is defined in Section 5.1.

“Collateral Documents” means the security agreements, financing statements,
assignments, and other documents and instruments from time to time executed and
delivered pursuant to this Credit Agreement and any documents or instruments
amending or supplementing the same, including, without limitation, the MAHGT
Security Agreement, the MAHGT Account Assignment, the Borrower Security
Agreement and Investor Confirmation.

 

3



--------------------------------------------------------------------------------

“Commitment” means, for each Lender, the amount set forth opposite its signature
on this Credit Agreement or on its respective Assignment and Assumption
Agreement, as the same may be reduced from time to time by Borrower, pursuant to
Section 3.6 hereof, or by further assignment by such Lender pursuant to
Section 12.11(c) hereof.

“Commitment Fee Letter” is defined in the Forward Commitment Agreement.

“Commitment Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

“Compliance Certificate” is defined in Section 8.1(b).

“Confidential Information” means, at any time, all data, reports,
interpretations, forecasts and records containing or otherwise reflecting
information and concerning any or all of Borrower or its Investors which is not
available to the general public, together with analyses, compilations, studies
or other documents, which contain or otherwise reflect such information made
available by or on behalf of Borrower or its Investors pursuant to this Credit
Agreement orally or in writing to Administrative Agent or any Lender or their
respective employees, advisors, attorneys, certified public accountants or
agents, but shall not include any data or information that: (a) was or became
generally available to the public at or prior to such time (unless divulged by
Administrative Agent or such Lender or Administrative Agent’s or Lender’s
respective employees, advisors, attorneys, certified public accountants or
agents); or (b) was or became available to Administrative Agent or a Lender or
to Administrative Agent’s or Lender’s respective attorneys, certified public
accountants or agents on a non-confidential basis from Borrower or its Investors
or any other source at or prior to such time.

“Constituent Documents” means, for any entity, its constituent or organizational
documents, including: (a) in the case of a limited partnership, its certificate
of limited partnership and its limited partnership agreement; (ii) in the case
of a limited liability company, its certificate of formation or organization and
its operating agreement or limited liability company agreement; (iii) in the
case of a corporation, its articles or certificate of incorporation and its
bylaws; and (iv) in the case of a trust, its declaration of trust and its
bylaws.

“Construction Loan Facility” means the $70,000,000 revolving credit facility for
warehouse, construction and permanent loans for multi-family projects which have
received or are encumbered by low housing tax credits, as evidenced by that
certain Credit Agreement dated as of December 4, 2001, as same has been amended
pursuant to amendments dated November 4, 2002, and November 4, 2003, and as same
may be further amended, restated, supplemented or restructured from time to
time, and arranged and provided by Bank of America, N.A., as administrative
agent, Fleet National Bank, as co-agent, and the other lenders named therein.

“Continue,” “Continuation,” and “Continued” shall refer to the continuation
pursuant to a Rollover of a LIBOR Loan as a LIBOR Loan from one Interest Period
to the next Interest Period.

“Controlled Group” means: (a) the controlled group of corporations as defined in
Section 1563 of the Internal Revenue Code; or (b) the group of trades or
businesses under common control as defined in Section 414(c) of the Internal
Revenue Code, in each case of which Borrower is a part or may become a part.

 

4



--------------------------------------------------------------------------------

“Conversion Date” is any LIBOR Conversion Date, or Reference Rate Conversion
Date, as applicable.

“Conversion Notice” is defined in Section 2.3(d) hereof.

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.3(d) or Section 4 of one Type of Loan into another Type of Loan.

“Corporation Documents” means, for any corporation, a true copy of the articles
of incorporation or organization, as the case may be, evidencing the creation of
such corporation, with all amendments thereto, certified by an duly authorized
officer of such corporation as being true, correct and complete, together with:
(a) a certificate of incorporation (or other similar instruments) and all
amendments thereto currently certified by the applicable authority for the state
or country (as the case may be) of incorporation; (b) a current bylaws; (c) a
current certificate of existence and good standing (or other similar
instruments) of such corporation issued by the applicable authority for the
state or country (as the case may be) of incorporation; and (d) if appropriate,
a current certificate of qualification and good standing (or other similar
instruments) from the appropriate authority of each state in which it must be
qualified to do business.

“Covered Plan” means an “employee benefit plan” as defined in Section 3(3) of
ERISA and covered by Section 4 of ERISA.

“Credit Agreement” means this Revolving Credit Agreement, of which this
Section 1 forms a part, together with all amendments and modifications hereof
and supplements and attachments hereto.

“Current Party” is defined in Section 12.12.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loans.

“Default Rate” means on any day the lesser of: (a) the Reference Rate in effect
on such day, plus four percent (4%); or (b) the Maximum Rate.

“Defaulting Investor” is defined in Section 2.1(c) hereof.

“Detroit Pension Plan Investors” means (a) the General Retirement System of the
City of Detroit, (b) the Wayne County Employees’ Retirement System, and (c) the
Policemen and Firemen System of the City of Detroit, and “Detroit Pension Plan
Investor” means any of them.

“Dollars” and the sign “$” means lawful currency of the United States of
America.

“Eligible Assignee” means: (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Lending Entity; and (d) any other Person (other than natural person)
approved by: (i) Administrative Agent, (ii) in the case of any assignment of a
Commitment, and (iii) unless an Event of Default has occurred and is continuing,
the Borrower (each such approval not to be unreasonably withheld or delayed);
provided that

 

5



--------------------------------------------------------------------------------

notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of Borrower’s Affiliates or subsidiaries.

“Environmental Complaint” means any complaint, order, demand, citation or notice
threatened or issued in writing to Borrower by any Person with regard to air
emissions, water discharges, Releases, or disposal of any Hazardous Material,
noise emissions or any other environmental, health or safety matter affecting
Borrower or any of Borrower’s Properties.

“Environmental Laws” means: (a) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Re-authorization Act of 1986, 42 U.S.C. §9601 et seq.; (b) the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §6901 et seq.; (c) the Clean Air Act, 42
U.S.C. §7401 et seq., as amended by the Clean Air Act Amendments of 1990;
(d) the Clean Water Act of 1977, 33 U.S.C. §1251 et seq.; (e) the Toxic
Substances Control Act, 15 U.S.C.A. §2601 et seq.; (f) all other federal, state
and local laws, or ordinances relating to pollution or protection of human
health or the environment including without limitation, air pollution, water
pollution, noise control, or the use, handling, discharge, disposal or Release
of Hazardous Materials, as each of the foregoing may be amended from time to
time, applicable to Borrower, and (g) any and all regulations promulgated under
or pursuant to any of the foregoing statutes.

“Environmental Liability” means any written claim, demand, obligation, cause of
action, accusation or allegation, or any order, violation, damage (including,
without limitation, to any Person, property or natural resources), injury,
judgment, penalty or fine, cost of enforcement, cost of remedial action,
cleanup, restoration or any other cost or expense whatsoever, including
reasonable attorneys’ fees and disbursements resulting from the violation or
alleged violation of any Environmental Law or the imposition of any
Environmental Lien or otherwise arising under any Environmental Law or resulting
from any common law cause of action asserted by any Person.

“Environmental Lien” means a Lien in favor of any Governmental Authority:
(a) under any Environmental Law; or (b) for any liability or damages arising
from, or costs incurred by, any Governmental Authority in response to the
Release or threatened Release of any Hazardous Material.

“Environmental Requirement” means any Environmental Law, agreement, or
restriction, as the same now exists or may be changed, amended, or come into
effect in the future, which pertains to health, safety, or the environment,
including, but not limited to ground, air, water, or noise pollution, or
underground or aboveground tanks.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder by any Governmental
Authority, as from time to time in effect.

“Event of Default” is defined in Section 10.1 hereof.

“Exclusion Event” is defined in Section 2.1(c) hereof.

“Extension Fee” means the amount equal to the product of (a) the Maximum
Commitment on the Initial Stated Maturity Date multiplied by (b) fifteen
hundredths of one percent (0.15%).

 

6



--------------------------------------------------------------------------------

“Extension Notice” means the notice in the form of Exhibit H attached hereto
pursuant to which Borrower elects to extend the Stated Maturity Date, and
certifies that, as of the date of such notice: (a) the representations and
warranties contained in Section 7 hereof are true and correct in all material
respects, with the same force and effect as if made on and as of such date
(except to the extent of changes in facts or circumstances that have been
disclosed to Administrative Agent and do not constitute an Event of Default or a
Potential Default under Section 10.1(a), 10.1(h) or 10.1(i) hereof); (b) no
Event of Default or Potential Default under Section 10.1(a), 10.1(h) or 10.1(i)
has occurred and is continuing; (c) no event has occurred which could reasonably
be expected to have a Material Adverse Effect, and (d) the Stated Maturity Date
as so extended is at least ninety (90) days prior to the Termination Date.

“Fannie Mae” means Fannie Mae, the Federal National Mortgage Association.

“Federal Funds Rate” means, on any day, a fluctuating interest rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Administrative Agent
from three (3) Federal funds brokers of recognized standing selected by
Administrative Agent.

“Fee Letter” shall mean that certain letter agreement by and among Borrower,
Administrative Agent and Lenders dated as of the date hereof.

“Foreign Lender” is defined in Section 4.6(e) hereof.

“Forward Commitment” means the unconditional commitment of MAHGT to make a loan
to Borrower pursuant to the Forward Commitment Agreement.

“Forward Commitment Agreement” means that certain Forward Commitment Agreement
dated as of November 6, 2003, made by MAHGT in favor of Borrower, as same may be
amended, restated or supplemented from time to time, pursuant to which MMCF has
issued the Forward Commitment, and substantially in the form of Exhibit E
attached hereto.

“Forward Commitment Default” is defined in the Forward Commitment Agreement.

“Funding Account” means an account maintained by Administrative Agent for the
purpose of funding Loans and receiving and disbursing payments hereunder. The
Funding Account shall be maintained at an office of Administrative Agent in
Dallas, Texas, or such other place of which Administrative Agent shall notify
Borrower and Lenders.

“Funding Ratio” means for a Governmental Plan Investor, the total net fair
market value of the assets of the plan over the actuarial present value of the
plan’s total benefit liabilities, as reported in such plan’s audited financial
statements.

“Funding Request” is defined in the Forward Commitment Agreement.

 

7



--------------------------------------------------------------------------------

“GAAP” means those generally accepted accounting principles and practices that
are recognized as such by the American Institute of Certified Public Accountants
or by the Financial Accounting Standards Board or through other appropriate
boards or committees thereof, and that are consistently applied for all periods,
after the date hereof, so as to properly reflect the financial position of
Borrower, except that any accounting principle or practice required to be
changed by the Financial Accounting Standards Board (or other appropriate board
or committee of the said Board) in order to continue as a generally accepted
accounting principle or practice may be so changed.

“Governmental Authority” means any foreign governmental authority, the
United States of America, any State of the United States of America, and any
subdivision of any of the foregoing, and any agency, department, commission,
board, authority or instrumentality, bureau or court having jurisdiction over
Borrower, Administrative Agent, any Lender, or the Letter of Credit Issuer, or
any of their respective businesses, operations, assets, or properties.

“Governmental Plan Investor” means an Investor that is a pension plan and that
is a governmental plan as defined in Section 3(32) of ERISA.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent: (a) to purchase
any such Indebtedness or other obligation or any property constituting security
therefor; (b) advance or provide funds or other support for the payment or
purchase of such Indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements, forward commitment agreements, or similar
agreements or arrangements) for the benefit of the holder of Indebtedness of
such other Person; (c) to lease or purchase property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness; or (d) to
otherwise assure or hold harmless the owner of such Indebtedness or obligation
against loss in respect thereof.

“Hazardous Material” means any substance, material, or waste which is or becomes
regulated, under any Environmental Law, as hazardous to public health or safety
or to the environment, including, but not limited to: (a) any substance or
material designated as a “hazardous substance” pursuant to Section 311 of the
Clean Water Act, as amended, 33 U.S.C. §1251 et seq., or listed pursuant to
Section 307 of the Clean Water Act, as amended; (b) any substance or material
defined as “hazardous waste” pursuant to Section 1004 of the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901 et seq.; (c) any
substance or material defined as a “hazardous substance” pursuant to Section 101
of the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §9601 et seq.; or (d) petroleum, petroleum products and
petroleum waste materials.

“Included Investor” means (a) each Detroit Pension Plan Investor, and (b) an
Investor which has been designated and approved by all Lenders as an Included
Investor, provided that (a) it is not a Defaulting Investor and it has met the
Applicable Requirement; and (b) it has delivered to Administrative Agent the
documentation required under Section 3.3 of the Forward Commitment Agreement;
provided that if such Person is a Defaulting Investor it shall no longer be an
Included Investor until such time as all Exclusion Events affecting it have been
cured and it shall have been re-approved as an Included Investor in the sole and
absolute discretion of Administrative Agent, the Letter of Credit Issuer, and
all of the Lenders.

 

8



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication: (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made; (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business); (d) all obligations, other than
intercompany items, of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person which would appear as
liabilities on an unconsolidated balance sheet of such Person (other than trade
accounts payable); (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; (f) all Guaranty Obligations of such Person;
(g) the principal portion of all obligations of such Person under: (i) Capital
Leases; and (ii) any synthetic lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing product of such Person where
such transaction is considered borrowed money indebtedness for tax purposes but
is classified as an operating lease in accordance with GAAP; (h) all obligations
of such Person to repurchase any securities which repurchase obligation is
related to the issuance thereof, including, without limitation, obligations
commonly known as residual equity appreciation potential shares; (i) all net
obligations of such Person in respect of Swap Contracts; (j) the maximum amount
of all performance and standby letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed); and (k) the aggregate
amount of uncollected accounts receivable of such Person subject at such time to
a sale of receivables (or similar transaction) regardless of whether such
transaction is effected without recourse to such Person or in a manner that
would not be reflected on the balance sheet of such Person in accordance with
GAAP. The Indebtedness of any Person shall include the Indebtedness of any
partnership or unincorporated joint venture for which such Person is legally
obligated.

“Indemnitee” is defined in Section 12.5(b) hereof.

“Initial Lenders” is defined in the recital of parties to this Credit Agreement.

“Initial Stated Maturity Date” is defined in the definition of Stated Maturity
Date.

“Interest Option” means the Adjusted LIBOR Rate and the Reference Rate.

“Interest Payment Date” means: (a) as to any Reference Rate Loan, the first
Business Day of each month, commencing on the first of such days to occur after
such Reference Rate Loan is made or any LIBOR Loan is Converted to a Reference
Rate Loan, or such earlier date as such Reference Rate Loan shall mature, by
acceleration or otherwise, and on any Reference Rate Conversion Date; (b) as to
any LIBOR Loan, the first day of each month, commencing on the first of such
days to occur after such LIBOR Loan is made or any Reference Rate Loan is
converted to a LIBOR Loan, or such earlier date as such LIBOR Loan shall mature,
by acceleration or otherwise, and on any LIBOR Rate Conversion Date; and (c) as
to any Loan, the date of any prepayment made hereunder, as to the amount
prepaid.

 

9



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any LIBOR Loan, a period commencing:

(a) on the borrowing date of such LIBOR Loan; or

(b) on the termination date of the immediately preceding Interest Period in the
case of a Rollover to a successive Interest Period as described in Section 2.3
hereof,

and ending one, two or three months thereafter, each as Borrower shall elect in
accordance with Section 2.3 hereof; provided, further, however, that:

(i) any Interest Period that would otherwise end on a day that is not a LIBOR
Banking Day shall be extended to the next succeeding LIBOR Banking Day unless
such LIBOR Banking Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Banking Day;

(ii) any Interest Period which begins on the last LIBOR Banking Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (i) above, end on the last LIBOR Banking Day of a calendar month; and

(iii) if the Interest Period would otherwise end after the Stated Maturity Date,
such Interest Period shall end on the Stated Maturity Date.

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

“Investors” means the investors in MAHGT and reference to “Investor” shall be to
any one of them.

“Investor Confirmation” is defined in the Forward Commitment Agreement.

“Laws” means, collectively, all federal, state, and local statutes, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the forces of law.

“Lender Default” is defined in Section 12.12 hereof.

“Lenders” means the Initial Lenders and each of the other lending institutions
that shall become a Lender hereunder pursuant to Section 12.11(c) hereof.

“Lending Entity” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

10



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued by the Letter of Credit
Issuer pursuant to Section 2.8 hereof either as originally issued or as the same
may, from time to time, be amended or otherwise modified or extended.

“Letter of Credit Issuer” means Bank of America, or any Lender or Affiliate of
such Lender so designated, and which accepts such designation, by Administrative
Agent and approved by Borrower.

“Letter of Credit Liability” means the aggregate amount of the undrawn stated
amount of all outstanding Letters of Credit plus the amount drawn under Letters
of Credit for which the Letter of Credit Issuer and Lenders, or any one or more
of them, have not yet received payment or reimbursement (in the form of a
conversion of such liability to Loans, or otherwise) as required pursuant to
Section 2.8 hereof.

“LIBOR Banking Day” means a day other than a Saturday or a Sunday, and on which
Administrative Agent is open for business in New York and London, and dealing in
offshore Dollars, or, if Administrative Agent does not have an office dealing
with offshore Dollars in such locations, then in such location as Administrative
Agent does have such an office.

“LIBOR Conversion Date” is defined in Section 2.3(d) hereof.

“LIBOR Loan” means a Loan made hereunder with respect to which the interest rate
is calculated by reference to the LIBOR Rate for a particular Interest Period.

“LIBOR Rate” means, with respect to any LIBOR Loan for any Interest Period, the
rate per annum (rounded upwards to the next higher 1/100 of 1%) appearing on
Telerate Page 3750 as the London interbank offered rate for deposits in Dollars
with respect to such Interest Period at approximately 11:00 a.m. (London time)
on the date two (2) LIBOR Banking Days prior to the date such rate shall apply.
If for any reason such rate is not available, the “LIBOR Rate” shall be the rate
per annum (rounded upwards to the next higher 1/100 of 1%) appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars
with respect to such Interest Period at approximately 11:00 a.m. (London time)
on the date two (2) LIBOR Banking Days prior to the date such rate shall apply;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates
(rounded upwards to the next higher 1/100 of 1%).

“LIBOR Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against “Eurocurrency
liabilities” (as such term is used in Regulation D). The Adjusted LIBOR Rate
shall be adjusted automatically on and as of the effective date of any change in
the LIBOR Reserve Requirement. Each determination by Administrative Agent of the
LIBOR Reserve Requirement shall, in the absence of manifest error, be conclusive
and binding.

“Lien” means any lien, mortgage, security interest, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under any statute or law, or otherwise.

 

11



--------------------------------------------------------------------------------

“LLC Documents” means, for any limited liability company, a true copy of the
articles of incorporation or organization, as the case may be, evidencing the
creation of such limited liability company, with all amendments thereto,
certified by an authorized officer of such limited liability company as being
true, correct and complete, together with: (a) a certificate of incorporation
(or other similar instruments) and all amendments thereto currently certified by
the applicable authority for the state or country (as the case may be) of
incorporation; (b) a current operating agreement (or operating memorandum or
similar document); (c) a current certificate of existence and good standing (or
other similar instruments) of such limited liability company issued by the
applicable authority for the state or country (as the case may be) of
incorporation; and (d) if appropriate, a current certificate of qualification
and good standing (or other similar instruments) from the appropriate authority
of each state in which it must be qualified to do business.

“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), the Forward Commitment
Agreement, the MAHGT Security Agreement, the MAHGT Account Assignment, the
Acknowledgement and Consent, the Borrower Security Agreement and such other
agreements and documents, and any amendments, restatements, or supplements
thereto or modifications thereof, executed or delivered pursuant to the terms of
this Credit Agreement or any of the other Loan Documents and any additional
documents delivered in connection with any such amendment, restatement,
supplement or modification.

“Loans” means the group of LIBOR Loans and Reference Rate Loans made by Lenders
to Borrower pursuant to the terms and conditions of this Credit Agreement.

“MAHGT” means Midland Affordable Housing Group Trust, a Florida group trust.

“MAHGT Account Assignment” is defined in the Forward Commitment Agreement.

“MAHGT Promissory Note” is defined in the Forward Commitment Agreement.

“MAHGT Security Assignment” is defined in the Forward Commitment Agreement.

“Material Adverse Effect” means any circumstances or events which could
reasonably be expected to: (a) have any adverse effect whatsoever upon the
validity, performance, or enforceability of any of the Loan Documents executed
by Borrower, MAHGT or any Included Investor; (b) materially impair the ability
of Borrower, MAHGT or an Included Investor to fulfill their obligations under
the Loan Documents; (c) cause an Event of Default; or (d) materially impair,
impede, or jeopardize the obligation and the liability of any Included Investor
to fulfill its obligations under its Subscription Agreement or Investor
Confirmation.

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which Borrower terminates the Commitments pursuant to Section 3.6
hereof or otherwise; and (c) the date upon which Administrative Agent declares
the Obligation due and payable after the occurrence of an Event of Default.

“Maximum Commitment” means $72,000,000.00, or such lower amount as reduced by
Borrower pursuant to Section 3.6 hereof.

 

12



--------------------------------------------------------------------------------

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by applicable law on such day.

“MMCF Funding Request” is defined in the Forward Commitment Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Notes” means the promissory notes provided for in Section 3.1 hereof, and all
promissory notes delivered in substitution or exchange therefor, as such notes
may be amended, restated, reissued, extended or modified; and “Note” means any
one of the Notes.

“Obligation” means all present and future indebtedness, obligations, and
liabilities of Borrower to Lenders (including, without limitation, Loans,
Letters of Credit Liability, or both), and all renewals and extensions thereof
(including, without limitations, Loans), or any part thereof, arising pursuant
to this Credit Agreement (including, without limitation, the indemnity
provisions hereof) or represented by the Notes, and all interest accruing
thereon, and attorneys’ fees incurred in the enforcement or collection thereof,
regardless of whether such indebtedness, obligations, and liabilities are
direct, indirect, fixed, contingent, joint, several, or joint and several;
together with all indebtedness, obligations, and liabilities of Borrower to
Lenders evidenced or arising pursuant to any of the other Loan Documents, and
all renewals and extensions thereof, or any part thereof.

“Operating Memorandum” means the Operating Memorandum of Borrower dated as of
December 1, 1999, as amended.

“Other Taxes” is defined in Section 4.6(b) hereof.

“Participant” is defined in Section 12.11(b) hereof.

“Person” means any natural person, joint venture, association, trust, estate,
business trust, corporation, nonprofit corporation, company, partnership,
limited liability company, sovereign government or agency, instrumentality, or
political subdivision thereof, or any similar entity or organization.

“Plan” means any plan, including single employer and multi-employer plans to
which Section 4021(a) of ERISA applies, or any retirement medical plan, each as
established or maintained for employees of Borrower or any member of the
Controlled Group to which Section 4021(a) of ERISA applies.

“Potential Default” means any condition, act, or event which, with the giving of
notice or lapse of time or both, would become an Event of Default.

“Prime Rate” means, on any day, the prime rate reported in the Wall Street
Journal (or the average prime rate if a high and low prime rate are therein
reported), and the Prime Rate shall change without notice with each change in
such prime rate as of the date such change is reported. If the Wall Street
Journal does not or ceases to report such a prime rate, the Prime Rate shall
thereafter be determined by such alternate method as may be reasonably selected
by Administrative Agent.

“Principal Obligation” means the sum of (a) the aggregate outstanding principal
amount of the Loans; plus (b) the aggregate undrawn amount of all outstanding
Letters of Credit, plus the amount drawn under

 

13



--------------------------------------------------------------------------------

Letters of Credit for which the Letter of Credit Issuer and Lenders, or any one
of them, have not yet received payment or reimbursement (in the form of a
conversion of such liability to Loans, or otherwise).

“Pro Rata Share” means, with respect to each Lender, the percentage obtained
from the fraction: (a) (i) the numerator of which is the Commitment of such
Lender; and (ii) the denominator of which is the aggregate Commitments of all
Lenders; or (b) in the event the Commitments are zero (0): (i) the numerator of
which is the Obligation outstanding with respect to such Lender; and (ii) the
denominator of which is the total Obligation outstanding.

“Rated Investor” means any Investor that has a Rating.

“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof, such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating (for a governmental entity), or revenue bond rating (for an
educational institution)) from either of S&P or Moody’s.

“Reference Rate” means, on any date, the Prime Rate. Each change in the
Reference Rate shall become effective without prior notice to Borrower
automatically as of the opening of business on the day of such change in the
Reference Rate.

“Reference Rate Conversion Date” is defined in Section 2.3(d).

“Reference Rate Loan” means a Loan made hereunder with respect to which the
interest rate is calculated by reference to the Reference Rate.

“Register” is defined in Section 12.11(e) hereof.

“Regulation D,” “Regulation T,” “Regulation U,” and “Regulation X” means
Regulation D, T, U, or X, as the case may be, of the Board of Governors of the
Federal Reserve System, from time to time in effect, and shall include any
successor or other regulation relating to reserve requirements applicable to
partner banks of the Federal Reserve System.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Projects, including the
movement of any Hazardous Material through or in the air, soil, surface water,
groundwater, of any Property.

“Remaining Subscription Amount” means, with respect to any Investor, at any time
(i) such Investor’s Subscription Amount at such time, minus (ii) such Investor’s
aggregate Subscription Contributions made or subject to a Subscription Call
Notice prior to such time.

“Request for Borrowing” is defined in Section 2.3 hereof.

“Request for Letter of Credit” is defined in Section 2.8(b) hereof.

 

14



--------------------------------------------------------------------------------

“Required Lenders” means, at any time: (a) Lenders not in Lender Default and
holding an aggregate Pro Rata Share of greater than fifty percent (50%) of the
Commitments; or (b) at any time that the Lender Commitments are zero (0),
Lenders not in Lender Default and owed an aggregate Pro Rata Share of greater
than fifty percent (50%) of the Obligation outstanding at such time.

“Responsible Officer” means: (a) in the case of a corporation or trust, its
president or any vice president, and, in any case where two Responsible Officers
are acting on behalf of such corporation, the second such Responsible Officer
may be a secretary or assistant secretary; (b) in the case of a limited
partnership, the Responsible Officer of the general partner, acting on behalf of
such general partner in its capacity as general partner; and (c) in the case of
a limited liability company, the Responsible Officer of the managing member,
acting on behalf of such managing member in its capacity as managing member.

“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
under which the Governmental Plan Investor operates is obligated to fund the
Governmental Plan Investor and is liable to fund any shortfalls, the state; and
(b) otherwise, the Governmental Plan Investor itself.

“Rollover” means the renewal of any LIBOR Loan upon the expiration of the
Interest Period with respect thereto, pursuant to Section 2.3 hereof.

“Rollover Notice” is defined in Section 2.3 hereof.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw & Hill
Companies, Inc.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

“Stated Maturity Date” means November 12, 2004 (the “Initial Stated Maturity
Date”) unless extended pursuant to Section 2.13 hereof, in which case the Stated
Maturity Date shall be such extended date.

“Subscription Agreements” means all Subscription Agreements entered into by and
between the Investors and MAHGT, pursuant to which such Investors have agreed to
purchase units of MAHGT for the subscription amount set forth therein; and
“Subscription Agreement” means any one of the Subscription Agreements.

“Subscription Amount” means, for any Investor, its “Subscription Amount” as
defined in the Subscription Agreement; and “Subscription Amounts” mean the
aggregate Subscription Amounts of all Investors under the Subscription
Agreements.

“Subscription Call” means a call upon the Investors to fund all or any portion
of the Remaining Subscription Amounts pursuant to and in accordance with the
Trust Agreement and their respective Subscription Agreement.

“Subscription Call Notice” means any written notice sent to the Investors for
the purpose of making a Subscription Call.

 

15



--------------------------------------------------------------------------------

“Subscription Contribution” means, for any Investor, a payment of amounts due
and owing by such Investor under its Subscription Agreement.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Tangible Net Worth” means, at any particular time, all amounts which, in
conformity with GAAP, would be included as unitholders’ equity on a balance
sheet of MAHGT; provided, however, there shall be excluded therefrom: (a) any
amount at which shares of beneficial interest of MAHGT appear as an asset on the
Borrower’s balance sheet, (b) goodwill, including any amounts, however
designated, that represent the excess of the purchase price paid for assets or
stock over the value assigned thereto, (c) patents, trademarks, trade names, and
copyrights, (d) deferred expenses, (e) loans and advances to any unitholder,
director, officer, or employee of MAHGT or any Affiliate of MAHGT, and (f) all
other assets which are properly classified as intangible assets.

“Taxes” is defined in Section 4.6(a) hereof.

“Telerate Page 3750” means the display designated as “Page 3750” on the
Moneyline Telerate Service (or such other page as may replace Page 3750 on the
Moneyline Telerate Service or such other service as may be nominated by the
British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association interest settlement rates for
U.S. Dollar deposits). Any LIBOR Rate determined on the basis of the rate
displayed on Telerate Page 3750 in accordance with the provisions hereof shall
be subject to corrections, if any, made in such rate and displayed by the
Moneyline Telerate Service within one hour of the time when such rate is first
displayed by such Service.

“Termination Date” has the meaning assigned to it in the Subscription Agreement.

“Trust Agreement” means the Declaration of Trust of MAHGT, dated December 11,
1991, as amended.

“Trust Documents” means, for any real estate investment trust, a true copy of
the declaration of trust evidencing the creation of such trust, with all
amendments thereto, certified by an authorized officer of such trust as being
true, correct and complete, together with: (a) the bylaws of the trust, (b) a
copy of the declaration of trust and all amendments thereto currently certified
by the applicable authority for the state of organization; (c) if appropriate, a
current certificate of existence and good standing of such trust issued by the
applicable authority for the state of organization; and (d) if appropriate, a
current certificate of

 

16



--------------------------------------------------------------------------------

qualification and good standing (or other similar instruments) from the
appropriate authority of each state in which it must be qualified to do
business.

“Type of Loan” means any type of Loan (i.e., a Reference Rate Loan or LIBOR
Loan).

“2003 Side Letter” is defined in the Forward Commitment Agreement.

1.2 Other Definitional Provisions. All terms defined in this Credit Agreement
shall have the above-defined meanings when used in the Notes or any other Loan
Documents or any certificate, report or other document made or delivered
pursuant to this Credit Agreement, unless otherwise defined in such other
document.

(a) Defined terms used in the singular shall import the plural and vice versa.

(b) The words “hereof,” “herein,” “hereunder,” and similar terms when used in
this Credit Agreement shall refer to this Credit Agreement as a whole and not to
any particular provisions of this Credit Agreement.

(c) Unless otherwise specified in the Loan Documents, time references are to
time in New York, New York.

SECTION 2. REVOLVING CREDIT LOANS AND LETTERS OF CREDIT

2.1 The Commitment.

(a) Committed Amount. Subject to the terms and conditions herein set forth,
Lenders agree, during the Commitment Period: (i) to extend to Borrower a
revolving line of credit; and (ii) to participate in Letters of Credit issued by
the Letter of Credit Issuer for the account of Borrower.

(b) Limitation on Borrowings and Re-borrowings. Notwithstanding anything to the
contrary herein contained, Lenders shall not be required to advance any
Borrowing or Rollover, or cause the issuance of any Letter of Credit if:

(i) after giving effect to such Borrowing or Rollover, or issuance of such
Letter of Credit, the Principal Obligation would exceed the Available
Commitment; or

(ii) an Event of Default or a Potential Default exists.

(c) Exclusion Events. If any of the following events (each, an “Exclusion
Event”) shall occur with respect to any Included Investor (such Investor
hereinafter referred to as a “Defaulting Investor”), then such Investor shall no
longer be an Included Investor:

(i) it shall: (A) apply for or consent to the appointment of a receiver,
trustee, custodian, intervenor, or liquidator of itself or of all or a
substantial part of its assets; (B) file a voluntary petition as debtor in
bankruptcy or admit in writing that it is unable to pay its debts as they become
due; (C) make a general assignment for the benefit of

 

17



--------------------------------------------------------------------------------

creditors; (D) file a petition or answer seeking reorganization or an
arrangement with creditors or take advantage of any Debtor Relief Laws; (E) file
an answer admitting the material allegations of, or consent to, or default in
answering, a petition filed against it in any bankruptcy, reorganization, or
insolvency proceeding; or (F) take personal, partnership, limited liability
company, corporate or trust action, as applicable, for the purpose of effecting
any of the foregoing;

(ii) an order, order for relief, judgment, or decree shall be entered by any
court of competent jurisdiction or other competent authority approving a
petition seeking such Investor’s reorganization or appointing a receiver,
custodian, trustee, intervenor, or liquidator of such Investor or of all or
substantially all of its assets, and such order, judgment, or decree shall
continue unstayed and in effect for a period of sixty (60) days;

(iii) any final judgment(s) for the payment of money which in the aggregate
exceed fifteen percent (15%) of its net worth shall be rendered against such
Investor, and such judgment or judgments shall not be satisfied or discharged at
least ten (10) days prior to the date on which any of its assets could be
lawfully sold to satisfy such judgment;

(iv) such Investor shall repudiate, challenge, or declare unenforceable its
obligation to make contributions to the capital of MAHGT pursuant to its
Subscription Agreement or a Subscription Call Notice, or shall otherwise
disaffirm any material provision of the Trust Agreement or its Subscription
Agreement relating to Subscription Contributions;

(v) any representation or warranty made under the Investor Confirmation executed
by such Investor shall prove to be untrue or inaccurate in any material respect;

(vi) such Investor shall redeem or transfer its units in MAHGT except as
permitted by the Trust Agreement, the Forward Commitment Agreement, the
Acknowledgement and Consent, and its Investor Confirmation;

(vii) such Investor shall be in default under the Trust Agreement, its
Subscription Agreement, or its Investor Confirmation;

(viii) default shall occur in the performance by such Investor of any of the
material covenants or agreements contained in any of the Loan Documents executed
by it (except as otherwise specifically addressed in this Section 2.1(c)(c), in
which case no grace period beyond any provided for herein shall apply) and such
default shall continue uncured to the satisfaction of Administrative Agent for a
period of thirty (30) days after written notice thereof has been given by
Administrative Agent to Borrower and to such Investor; or

(ix) such Investor shall fail to maintain the Applicable Requirement for such
Investor required in the definition of Applicable Requirement in Section 1
hereof.

 

18



--------------------------------------------------------------------------------

(d) Mandatory Prepayment.

(i) Excess Loan Outstanding. If, on any day, the Principal Obligation exceeds
the Available Commitment, then Borrower shall pay such excess to Administrative
Agent, for the benefit of Lenders, in immediately available funds (except to the
extent any such excess is addressed by Section 2.1(d)(ii)): (i) within two
(2) Business Days, to the extent such funds are available in any account
maintained by Borrower; and (ii) otherwise within ten (10) Business Days.

(ii) Excess Letters of Credit Outstanding. If any excess calculated pursuant to
Section 2.1(d)(i) is attributable to undrawn Letters of Credit, Borrower shall
pay such excess to Administrative Agent, when required pursuant to the terms of
Section 2.1(d)(i) for deposit in a segregated interest-bearing cash collateral
account, as security for such portion of the Obligation. Unless otherwise
required by law, upon: (i) a change in circumstances such that the Principal
Obligation no longer exceeds the Available Commitment; or (ii) the full and
final payment of the Obligation, Administrative Agent shall return to Borrower
any amounts remaining in said cash collateral account.

2.2 Revolving Credit Commitment. Subject to the terms and conditions herein set
forth, each Lender severally agrees, during the Commitment Period, to make Loans
to Borrower at any time and from time to time in an aggregate principal amount
up to such Lender’s Commitment at any such time; provided, however, that, after
making such Loans: (a) such Lender’s Pro Rata Share of the Principal Obligation
would not exceed such Lender’s Commitment; and (b) the Principal Obligation
would not exceed the Available Commitment. Subject to the foregoing limitation,
Borrower may borrow, repay without penalty or premium, and re-borrow hereunder,
during the Commitment Period. Each Borrowing pursuant to this Section 2.2 shall
be made ratably by Lenders in proportion to such Lender’s Pro Rata Share of the
Available Commitment. No Lender shall be obligated to fund any Loan if the
interest rate applicable thereto under Section 2.6(a) hereof would exceed the
Maximum Rate in effect with respect to such Loan.

2.3 Manner of Borrowing. Borrower shall give Administrative Agent notice of the
date of each requested Borrowing hereunder, which notice may be by telephone, if
confirmed in writing, telex, facsimile, or other written communication (a
“Request for Borrowing”), and which notice shall be irrevocable and effective
upon receipt by Administrative Agent. Each Request for Borrowing shall be
furnished to Administrative Agent, no later than 12:00 p.m.: (a) at least three
(3) LIBOR Banking Days prior to the requested date of the funding of a LIBOR
Loan; and (b) at least one (1) Business Day prior to the requested date of the
funding of a Reference Rate Loan; and must specify: (i) the amount of such
Borrowing; (ii) whether such Borrowing shall be a LIBOR Loan or a Reference Rate
Loan; and (iii) the Interest Period therefor in the case of a LIBOR Loan. Any
Request for Borrowing received by Administrative Agent after 12:00 p.m. shall be
deemed to have been given by Borrower on the next succeeding LIBOR Banking Day,
in the case of a LIBOR Loan, or the next succeeding Business Day, in the case of
a Reference Rate Loan.

(a) Request for Borrowing. Each Request for Borrowing shall be in the form
attached hereto as Exhibit A (with blanks appropriately completed in conformity
herewith) and shall be deemed to constitute a representation and warranty by
Borrower that:

(i) The representations and warranties set forth in Section 7 hereof are true
and correct in all material respects on and as of the date of such Request for
Borrowing, with the same force and effect as if made on and as of such date
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct as of such
earlier date, and for purposes of this Section 2.3, the representations and
warranties contained in Section 7.6 hereof shall be deemed to refer to the most
recent financial statements furnished pursuant to Section 8.1 hereof;

 

19



--------------------------------------------------------------------------------

(ii) No Event of Default or Potential Default exists and is continuing at such
date; and

(iii) After giving effect to such Borrowing the Principal Obligation will not
exceed the Available Commitment as of such date.

Each Request for Borrowing shall be irrevocable and binding on Borrower, and
Borrower shall indemnify Lenders against any cost, loss, or expense incurred by
Lenders, or any of them, as a result of any failure to fulfill, on or before the
date specified in the Request for Borrowing, the conditions to such Borrowing
set forth herein, including, without limitation, any cost, loss, or expense
incurred by reason of the liquidation or redeployment of the deposits or other
funds acquired by Lenders, or any of them, to fund the Borrowing to be made by
Lenders as a part of such Borrowing when such Borrowing, as a result of such
failure, is not made on such date. A certificate of Administrative Agent setting
forth the amount of any such cost, loss or expense, and the basis for the
determination thereof and the calculation thereof, shall be delivered to
Borrower and shall, in the absence of a manifest error, be conclusive and
binding. Notwithstanding any provision to the contrary contained in this
Section 2.3, Borrower shall not be required to indemnify Lenders against any
costs, loss or expenses incurred by Lenders, or any of them, as a result of the
liquidation or redeployment of funds due to Borrower’s failure to fulfill, on or
before the date specified for a Reference Rate Borrowing, the conditions to such
Borrowing set forth herein.

(b) Request for Current Rates. Prior to making a Request for Borrowing, Borrower
may (without specifying whether the anticipated Borrowing shall be a Reference
Rate Loan or LIBOR Loan) request that Administrative Agent provide it with the
most recent Reference Rate and Adjusted LIBOR Rate available to Lenders.
Administrative Agent shall endeavor to provide such quoted rates to Borrower
within two (2) Business Days after such request, provided, however, that
Administrative Agent’s failure to timely provide such rates shall not relieve
Borrower of its obligations hereunder.

(c) Rollovers. No later than 12:00 p.m. at least three (3) LIBOR Banking Days
prior to the termination of each Interest Period related to a LIBOR Loan,
Borrower shall give Administrative Agent written notice (which notice may be via
fax) substantially in the form of Exhibit D attached hereto (the “Rollover
Notice”) whether it desires to renew such LIBOR Loan. The Rollover Notice shall
also specify the length of the Interest Period selected by Borrower with respect
to such Rollover. Each Rollover Notice shall be irrevocable and effective upon
notification thereof to Administrative Agent. If Borrower fails to timely give
Administrative Agent the Rollover Notice with respect to any LIBOR Loan,
Borrower shall be deemed to have

 

20



--------------------------------------------------------------------------------

elected the Reference Rate as the Interest Option with respect to such Loan
commencing on the expiration of the preceding Interest Period.

(d) Conversions. Borrower shall have the right, with respect to: (i) any
Reference Rate Loan, on any LIBOR Banking Day (a “LIBOR Conversion Date”), to
convert such Reference Rate Loan to a LIBOR Loan; and (ii) any LIBOR Loan, on
any Business Day (a “Reference Rate Conversion Date”) to convert such LIBOR Loan
to a Reference Rate Loan, provided, however, that Borrower shall, on such
Reference Rate Conversion Date, make the payments required by Section 4.5
hereof; in either case, by giving Administrative Agent written notice
substantially in the form of Exhibit B attached hereto (a “Conversion Notice”)
of such selection no later than 12:00 p.m. at least: (1) three (3) LIBOR Banking
Days prior to such LIBOR Conversion Date; or (2) one (1) Business Day prior to
such Reference Rate Conversion Date. Each Conversion Notice shall be irrevocable
and effective upon notification thereof to Administrative Agent.

(e) Tranches. Notwithstanding anything to the contrary contained herein, no more
than five (5) LIBOR Loans may be outstanding hereunder at any one time during
the Commitment Period.

(f) Agent Notification to Lenders. Administrative Agent shall promptly notify
each Lender of receipt of a Request for Borrowing, a Conversion Notice or a
Rollover Notice, the amount of the Borrowing and such Lender’s Pro Rata Share
thereof, the date the Borrowing is to be made, the Interest Option selected, the
Interest Period selected, if applicable, and the applicable rate of interest.

2.4 Minimum Loan Amounts. Each LIBOR Rate Loan shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000, and
each Reference Rate Loan shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000; provided, however, that a
Reference Rate Loan may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of a Letter of Credit under Section 2.8.

2.5 Funding. Each Lender shall make the proceeds of its Pro Rata Share of each
Borrowing available to Administrative Agent at the appropriate Funding Account
for the account of Borrower no later than 12:00 p.m. on the date specified in
the Request for Borrowing as the borrowing date, in immediately available funds,
and, upon fulfillment of all applicable conditions set forth herein,
Administrative Agent shall deposit such proceeds in immediately available funds
in Borrower’s account maintained with Administrative Agent not later than 2:00
p.m. on the borrowing date or, if requested by Borrower in the Request for
Borrowing, shall wire-transfer such funds as requested on or before such time.
The failure of any Lender to advance the proceeds of its Pro Rata Share of any
Borrowing required to be advanced hereunder shall not relieve any other Lender
of its obligation to advance the proceeds of its Pro Rata Share of any Borrowing
required to be advanced hereunder. The liabilities and obligations of each
Lender hereunder shall be several and not joint, and neither Administrative
Agent nor any Lender shall be responsible for the performance by any other
Lender of its obligations hereunder. Each Lender hereunder shall be liable to
Borrower only for the amount of its respective Commitment.

 

21



--------------------------------------------------------------------------------

2.6 Interest Rate.

(a) Rate. The unpaid principal of each Reference Rate Loan shall bear interest
at a rate per annum which shall from day to day be equal to the Reference Rate
in effect from day to day. The unpaid principal of each LIBOR Loan shall bear
interest at a rate per annum which shall be equal to the Adjusted LIBOR Rate for
the applicable Interest Period.

(b) Change in Rate; Past Due Amounts; Calculations of Interest. Each change in
the rate of interest for any Borrowing shall become effective, without prior
notice to Borrower, automatically as of the opening of business of
Administrative Agent on the date of said change. Interest on the unpaid
principal balance of each Loan shall be calculated on the basis of the actual
days elapsed in a year consisting of 360 days. If any principal of, or interest
on, the Obligation is not paid when due, then (in lieu of the interest rate
provided in subsection (a) above) such past due principal and interest shall
bear interest at the Default Rate. If any other Event of Default hereunder shall
arise, then (in lieu of the interest rate provided in subsection (a) above) the
principal amount of each Loan in effect at such time and the interest thereon
shall bear interest at the Default Rate, until such Event of Default is cured or
is waived.

2.7 Determination of Rate. Administrative Agent shall determine each interest
rate applicable to the Borrowings hereunder. Administrative Agent shall give
prompt notice to Borrower and to Lenders of each rate of interest so determined,
and its determination thereof shall be conclusive and binding in the absence of
manifest error.

2.8 Letters of Credit.

(a) Letter of Credit Commitment. Subject to the terms and conditions hereof, on
any Business Day during the Commitment Period, Administrative Agent shall cause
the Letter of Credit Issuer to issue such Letters of Credit in such aggregate
face amounts as Borrower may request, provided that: (i) on the date of
issuance, after giving effect to the issuance of any such Letter of Credit, the
Letter of Credit Liability will not exceed the remainder of: (x) the Available
Commitment as of such date; minus (y) the Principal Obligation as of such date;
(ii) the expiry date of the Letter of Credit shall not be later than the earlier
of: (x) twelve months after the date of issuance; or (y) thirty (30) days prior
to the Stated Maturity Date, without the Letter of Credit Issuer’s Consent, in
its sole discretion; and (iii) the Letter of Credit Issuer shall be under no
obligation to issue any Letter of Credit if, after the Closing Date: (x) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Letter of Credit Issuer from issuing
such Letter of Credit, or any Law applicable to the Letter of Credit Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Letter of Credit Issuer shall
prohibit, or request that the Letter of Credit Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the Letter of Credit Issuer with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which the Letter of Credit
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date; or (y) the issuance of such Letter of Credit would violate one or more
policies of the Letter of Credit Issuer.

(b) Request. Each request for a Letter of Credit (a “Request for Letter of
Credit”) shall be submitted to Administrative Agent in the form attached hereto
as Exhibit C (with blanks

 

22



--------------------------------------------------------------------------------

appropriately completed in conformity herewith), together with an Application
and Agreement for Letter of Credit, for the Letter of Credit Issuer, on or
before 11:00 a.m. (New York time) at least five (5) Business Days prior to the
requested date of issuance of a Letter of Credit. Administrative Agent shall
promptly notify each Lender of such Request for Letter of Credit and the terms
of the requested Letter of Credit. Upon each such application, Borrower shall be
deemed to have automatically made to Administrative Agent, each Lender, and the
Letter of Credit Issuer the following representations and warranties:

(i) As of the date of the issuance of the Letter of Credit requested, the
representations and warranties set forth in Section 7 hereof are true and
correct in all material respects on and as of the date of such issuance, with
the same force and effect as if made on and as of such date (except to the
extent of changes in facts or circumstances that have been disclosed to Lenders
and do not constitute an Event of Default or a Potential Default under this
Credit Agreement or any other Loan Document);

(ii) No Event of Default or, to its knowledge, Potential Default exists and is
continuing at such date; and

(iii) After giving effect to the issuance of the requested Letter of Credit the
Letter of Credit Liability will not exceed the remainder of: (A) the Available
Commitment as of such date; minus (B) the Principal Obligation as of such date.

(c) Participation by Lenders. Each Lender shall and does hereby participate
ratably with the Letter of Credit Issuer in each Letter of Credit issued and
outstanding hereunder to the extent of its Pro Rata Share of the Letter of
Credit Liability with respect to each such Letter of Credit, and shall share in
all rights and obligations resulting therefrom, including, without limitation:
(i) the right to receive from Administrative Agent its Pro Rata Share of any
reimbursement of the amount of each draft drawn under each Letter of Credit;
(ii) the right to receive from Administrative Agent its Pro Rata Share of the
Letter of Credit fee pursuant to Section 2.12 hereof; (iii) the right to receive
from Administrative Agent its additional costs pursuant to Section 4.1 hereof;
and (iv) the obligation to pay to the Administrative Agent or the Letter of
Credit Issuer, as the case may be, in immediately available funds, its Pro Rata
Share of any unreimbursed drawing under a Letter of Credit.

(d) Payment of Letter of Credit. In consideration for the issuance by the Letter
of Credit Issuer of the Letters of Credit, Borrower hereby authorizes, empowers,
and directs Administrative Agent, for the benefit of Lenders and the Letter of
Credit Issuer, to disburse directly, as a Borrowing hereunder, to the Letter of
Credit Issuer, with notice to Borrower, in immediately available funds an amount
equal to the stated amount of each draft drawn under each Letter of Credit plus
all interest, reasonable costs and expenses, and fees due to the Letter of
Credit Issuer pursuant to this Credit Agreement. Subject to receipt of notice
from the Administrative Agent, each Lender shall pay to the Administrative Agent
such Lender’s Pro Rata Share of the amount disbursed by the Administrative Agent
on the Business Day on which the Letter of Credit Issuer honors any such draft
or incurs or is owed any such interest, costs, expenses or fees. Administrative
Agent will promptly notify Borrower of any disbursements made by Lenders
pursuant to the terms hereof, provided that the failure to give such notice will
not affect the validity of the disbursement, and Administrative Agent shall
provide Lenders with

 

23



--------------------------------------------------------------------------------

notice thereof. Any such disbursement made by Lenders to the Letter of Credit
Issuer on account of a Letter of Credit shall be deemed a Reference Rate Loan;
and Borrower shall be deemed to have given to Administrative Agent, in
accordance with the terms and conditions of Section 2.3, a Request for Borrowing
with respect thereto. Administrative Agent and Lenders may conclusively rely on
the Letter of Credit Issuer as to the amount due the Letter of Credit Issuer by
reason of any draft of a Letter of Credit or due the Letter of Credit Issuer
under any Application and Agreement for Letter of Credit.

(e) Acceleration of Undrawn Amounts. Should Administrative Agent demand payment
of the Obligation hereunder prior to the Maturity Date pursuant to Section 10.2
hereof, Administrative Agent, by written notice to Borrower, may take one or
more of the following actions: (i) declare the obligation of the Letter of
Credit Issuer to issue Letters of Credit hereunder terminated, whereupon such
obligations shall forthwith terminate without any other notice of any kind; or
(ii) declare the outstanding Letter of Credit Liability to be forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby waived, and demand that Borrower pay to Administrative
Agent for deposit in a segregated interest-bearing cash collateral account, as
security for the Obligation, an amount equal to the aggregate undrawn stated
amount of all Letters of Credit then outstanding at the time such notice is
given. Unless otherwise required by law, upon the full and final payment of the
Obligation, Administrative Agent shall return to Borrower any amounts remaining
in said cash collateral account

2.9 Use of Proceeds and Letters of Credit. The proceeds of the Loans and the
Letters of Credit shall be used for the purposes permitted under the Operating
Memorandum. Neither Lenders nor Administrative Agent shall have any liability,
obligation, or responsibility whatsoever with respect to Borrower’s use of the
proceeds of the Loans or the Letters of Credit, and neither Lenders nor
Administrative Agent shall be obligated to determine whether or not Borrower’s
use of the proceeds of the Loans or the Letters of Credit are for purposes
permitted under the Operating Memorandum. Nothing, including, without
limitation, any Borrowing, any Rollover, any issuance of any Letter of Credit,
or acceptance of other document or instrument, shall be construed as a
representation or warranty, express or implied, to any party by Lenders or
Administrative Agent as to whether any investment by Borrower is permitted by
the terms of the Operating Memorandum.

2.10 Administrative Agent Fees. Borrower shall pay, to Administrative Agent,
fees in consideration of the arrangement and administration of the Commitments,
which fees shall be payable in amounts and on the dates agreed to between
Borrower and Administrative Agent in the Fee Letter.

2.11 Unused Commitment Fee. In addition to the payments provided for in
Section 3 hereof, Borrower shall pay to Administrative Agent, for the account of
each Lender, according to its Pro Rata Share, an unused commitment fee on the
daily amount of the Maximum Commitment which was unused (through the extension
of Loans or issuance of Letters of Credit) during the immediately preceding
calendar quarter calculated on the basis of actual days elapsed in a year
consisting of 360 days: (a) if such unused amount is equal to or more than fifty
percent (50%) of the Maximum Commitment, at the rate of seventeen and one-half
basis points (0.175%) per annum; and (b) if such unused amount is less than
fifty percent (50%) of the Maximum Commitment, at the rate of fifteen basis
points (0.15%) per annum, in each case payable in arrears on the first Business
Day of each calendar quarter for the preceding calendar quarter. For purposes of
this Section 2.11, the fee shall be calculated each time the Principal
Obligation

 

24



--------------------------------------------------------------------------------

or the Maximum Commitment increases or decreases, for the number of days since
the last calculation of the fee, as follows:

(((Maximum Commitment for such period - Principal Obligation for such period) *
[0.175% or 0.15%, as applicable] * number of days in such period) / 360)

Borrower and Lenders acknowledge and agree that the commitment fees payable
hereunder are bona fide commitment fees and are intended as reasonable
compensation to Lenders for committing to make funds available to Borrower as
described herein and for no other purposes.

2.12 Letter of Credit Fees. Borrower shall pay to Administrative Agent, for the
benefit of Lenders, in consideration for the issuance of Letters of Credit
hereunder, a non-refundable per annum fee equal to .875% on the face amount of
each Letter of Credit, less the amount of any draws on such Letter of Credit,
payable in quarterly installments in arrears, commencing on the issuance date
and continuing for so long as such Letter of Credit remains outstanding.

2.13 Extension of Stated Maturity Date. Borrower may extend the Stated Maturity
Date one time to May 12, 2005 upon: (a) the delivery of the Extension Notice to
Administrative Agent not more than ninety (90) days nor less than thirty
(30) days prior to the Initial Stated Maturity Date, and (b) the payment of the
Extension Fee.

SECTION 3. PAYMENT OF OBLIGATIONS

3.1 Notes. The LIBOR Loans and Reference Rate Loans to be made by Lenders to
Borrower hereunder shall be evidenced by promissory notes of Borrower. Each Note
issued by Borrower shall: (a) be in the amount of the applicable Lender’s
Commitment; (b) be payable to the order of such Lender at the principal office
of Administrative Agent; (c) bear interest in accordance with Section 2.6 and
Section 12.13 hereof; and (d) be substantially in the form of Exhibit D attached
hereto (with blanks appropriately completed in conformity herewith). Borrower
agrees, from time to time, upon the request of Administrative Agent or any
affected Lender, to reissue new Notes, in accordance with the terms and in the
form heretofore provided, to any Lender and any Assignee of such Lender in
accordance with Section 12.11(c) hereof, in renewal of and substitution for the
Notes previously issued by Borrower to the affected Lender.

3.2 Payment of Obligation. The unpaid principal amount of the Obligation,
together with all accrued but unpaid interest thereon, shall be due and payable
on the Maturity Date.

3.3 Payment of Interest.

(a) Interest. Interest on each Borrowing and any portion thereof shall commence
to accrue in accordance with the terms of this Credit Agreement and the other
Loan Documents as of the date of the disbursal or wire transfer of such
Borrowing by Administrative Agent, consistent with the provisions of
Section 2.5, notwithstanding whether Borrower received the benefit of such
Borrowing as of such date and even if such Borrowing is held in escrow pursuant
to the terms of any escrow arrangement or agreement. When a Borrowing is
disbursed by wire transfer pursuant to instructions received from Borrower, then
such Borrowing shall be considered made at the time of the transmission of the
wire, rather than the time of receipt thereof

 

25



--------------------------------------------------------------------------------

by the receiving bank. With regard to the repayment of the Loans, interest shall
continue to accrue on any amount repaid until such time as the repayment has
been received in federal or other immediately available funds by Administrative
Agent in the appropriate Funding Account.

(b) Interest Payment Dates. Accrued and unpaid interest on the Obligation shall
be due and payable in arrears on each Interest Payment Date, and on the Maturity
Date.

3.4 Payments on the Obligation. All payments of principal of, and interest on,
the Obligation under this Credit Agreement by Borrower to or for the account of
Lenders, or any of them, shall be made by Borrower for receipt by Administrative
Agent before 12:00 p.m. in federal or other immediately available funds to the
appropriate Funding Account. Funds received after 12:00 p.m. shall be treated
for all purposes as having been received by Administrative Agent on the first
Business Day next following receipt of such funds. Except as provided in
Section 12.11 hereof, each Lender shall be entitled to receive its Pro Rata
Share of each payment received by Administrative Agent hereunder for the account
of Lenders on the Obligation. Each payment received by Administrative Agent
hereunder for the account of a Lender shall be promptly distributed by
Administrative Agent to such Lender. Administrative Agent and each Lender hereby
agree that payments to Administrative Agent by Borrower of principal of, and
interest on, the Obligation by Borrower to or for the account of Lenders in
accordance with the terms of the Credit Agreement, the Notes and the other Loan
Documents shall constitute satisfaction of Borrower’s obligations with respect
to any such payments, and Administrative Agent shall indemnify, and each Lender
shall hold harmless, Borrower from any claims asserted by any Lender in
connection with Administrative Agent’s duty to distribute and apportion such
payments to Lenders in accordance with this Section 3.4. All payments made on
the Obligation shall be credited, to the extent of the amount thereof, in the
following manner: (a) first, against all costs, expenses and other fees
(including reasonable attorneys’ fees) arising under the terms hereof;
(b) second, against the amount of interest accrued and unpaid on the Obligation
as of the date of such payment; (c) third, against all principal due and owing
on the Obligation as of the date of such payment; and (d) fourth, to all other
amounts constituting any portion of the Obligation.

3.5 Voluntary Prepayments. Borrower may, without premium or penalty, upon three
(3) Business Days’ prior written notice to Administrative Agent, prepay the
principal of the Obligation then outstanding, in whole or in part, at any time
or from time to time; provided, however, that if Borrower shall prepay the
principal of any LIBOR Loan on any date other than the last day of the Interest
Period applicable thereto, Borrower shall make the payments required by
Section 4.5 hereof. Notwithstanding any provision to the contrary in this
Section 3.5, if Borrower desires to prepay a Reference Rate Loan, Borrower shall
only be required to provide written notice thereof to Administrative Agent of
such prepayment one (1) Business Day in advance of such payment. Any prepayment
not received by 12:00 p.m. on a Business Day shall be deemed to have been paid
on the next succeeding Business Day. All prepayments of LIBOR Loans must be made
on a LIBOR Banking Day.

3.6 Reduction or Early Termination of Commitments. So long as no Request for
Borrowing or Request for Letter of Credit is outstanding, Borrower may terminate
the Commitments, or reduce the Maximum Commitment, by giving prior irrevocable
written notice to Administrative Agent of such termination or reduction three
(3) Business Days prior to the effective date of such termination or reduction
(which date shall be specified by Borrower in such notice): (a)(i) in the case
of complete termination of the Commitments, upon prepayment of all of the
outstanding Obligation, including, without limitation, all interest accrued
thereon, in accordance with the terms of Section 3.5; or (ii) in the

 

26



--------------------------------------------------------------------------------

case of a reduction of the Maximum Commitment, upon prepayment of the amount by
which the Principal Obligation exceeds the reduced Available Commitment
resulting from such reduction, including, without limitation, payment of all
interest accrued thereon, in accordance with the terms of Section 3.5, provided,
however, that, except in connection with a termination of the Commitments, the
Maximum Commitment may not be reduced such that, upon such reduction, the
Available Commitment is less than the aggregate stated amount of outstanding
Letters of Credit; and (b) in the case of the complete termination of the
Commitments, if any Letter of Credit Liability exists, upon payment to
Administrative Agent for deposit in a segregated interest-bearing cash
collateral account, as security for the Letter of Credit Liability, an amount
equal to the Letter of Credit Liability then outstanding at the time such notice
is given, without presentment, demand, protest or any other notice of any kind,
all of which are hereby waived. Unless otherwise required by law, upon the full
and final payment of the Letter of Credit Liability, or the termination of all
outstanding Letter of Credit Liability due to the expiration of all outstanding
Letters of Credit prior to draws thereon, Administrative Agent shall return to
Borrower any amounts remaining in said cash collateral account, provided,
however, that to the extent individual Letters of Credit expire, Agent will
return to Borrower the corresponding amount of the expired Letter of Credit
Liability. Notwithstanding the foregoing, any reduction of the Maximum
Commitment shall be in an amount of at least $5,000,000 or in integral multiples
of $1,000,000 in excess thereof; and (4) in no event shall a reduction by
Borrower reduce the Maximum Commitment to $3,000,000 or less (except for a
termination of all the Commitments). Promptly after receipt of any notice of
reduction or termination, Agent shall notify each Lender of the same. Any
reduction of the Maximum Commitment shall reduce the Commitments of the Lenders
on a pro rata basis.

3.7 Lending Office. Each Lender may: (a) designate its principal office or a
branch, subsidiary or Affiliate of such Lender as its lending office (and the
office to whose accounts payments are to be credited) for any LIBOR Loan;
(b) designate its principal office or a branch, subsidiary or Affiliate as its
lending office (and the office to whose accounts payments are to be credited)
for any Reference Rate Loan and (c) change its lending offices from time to time
by notice to Administrative Agent and Borrower. In such event, such Lender shall
continue to hold the Note, if any, evidencing its loans for the benefit and
account of such branch, subsidiary or Affiliate. Each Lender shall be entitled
to fund all or any portion of its Commitment in any manner it deems appropriate,
consistent with the provisions of Section 2.5, but for the purposes of this
Credit Agreement such Lender shall, regardless of such Lender’s actual means of
funding, be deemed to have funded its Commitment in accordance with the Interest
Option selected from time to time by the Borrower for such Borrowing period.

SECTION 4. CHANGE IN CIRCUMSTANCES.

4.1 Increased Cost and Reduced Return.

(a) Change in Law: Increased Cost. If any Lender or Letter of Credit Issuer
determines that as a result of the introduction of or any change in or in the
interpretation of any Law, or such Lender’s compliance therewith, there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining LIBOR Loans, or (as the case may be) issuing or participating in
Letters of Credit by virtue of the participation arrangement provided in
Section 2.8(c) hereof, or a reduction in the amount received or receivable by
such Lender in connection with any of the foregoing (excluding for purposes of
this subsection (a) any such increased costs or reduction in amount resulting
from: (i) Taxes or Other Taxes (as to which Section 4.6 shall govern),
(ii) changes in the basis of taxation of overall net income or overall

 

27



--------------------------------------------------------------------------------

gross income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Applicable Lending Office, and (iii) reserve requirements utilized in
the determination of the Adjusted LIBOR Rate, then from time to time upon demand
of such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction: (A) promptly on demand, to the
extent that funds are available in the Collateral Account or any other account
maintained by Borrower; and (B) otherwise within thirteen (13) Business Days
after demand.

(b) Change in Law: Reduced Return. If any Lender determines that the
introduction of any Law regarding capital adequacy or any change therein or in
the interpretation thereof, or compliance by such Lender (or its Applicable
Lending Office) therewith, has the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender (with a copy of
such demand to the Administrative Agent), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction:
(A) promptly on demand, to the extent that funds are available in the Collateral
Account or any other account maintained by Borrower; and (B) otherwise, to the
extent that it is necessary for Borrower to issue a Capital Demand Notice to
fund such required payment, within thirteen (13) Business Days after demand (but
in any event, Borrower shall issue such Capital Demand Notice and shall make
such payment after the related Subscription Contributions are received).

(c) Notice. Each Lender and the Letter of Credit Issuer shall promptly notify
Borrower and Administrative Agent of any event of which it has knowledge,
occurring after the date hereof, but in no event later than ninety (90) days
after the occurrence of such event, which will or may entitle such Lender to
compensation pursuant to this Section 4.1 and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the good faith judgment of
such Lender, be otherwise disadvantageous to it.

4.2 Limitation on Types of Loans. If the Administrative Agent determines in
connection with any request for a LIBOR Loan or a Conversion to or Continuation
thereof that (a) Dollar deposits are not being offered to banks in the
applicable offshore Dollar market for the applicable amount and Interest Period
of such LIBOR Loan, (b) adequate and reasonable means do not exist for
determining the LIBOR Rate for such LIBOR Loan, or (c) the LIBOR Rate for such
LIBOR Loan does not adequately and fairly reflect the cost to the Lenders of
funding such LIBOR Loan, the Administrative Agent will promptly notify the
Borrower and all Lenders. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Loans shall be suspended until the Administrative Agent revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
Request for Borrowing, Conversion or Continuation of LIBOR Loans or, failing
that, will be deemed to have Converted such Request for Borrowing of LIBOR Loans
into a Request for Borrowing of Reference Rate Loans in the amount specified
therein.

4.3 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted in writing that it is unlawful, for
any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or materially restricts the authority of such

 

28



--------------------------------------------------------------------------------

Lender to purchase or sell, or to take deposits of, Dollars in the applicable
offshore Dollar market, or to determine or charge interest rates based upon the
LIBOR Rate, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or Continue LIBOR
Loans or to Convert Reference Rate Loans to LIBOR Loans shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon any such
prepayment or Conversion, the Borrower shall also pay interest on the amount so
prepaid or Converted. Each Lender agrees to designate a different Applicable
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

4.4 Treatment of Affected Loans. If the obligation of any Lender to make a LIBOR
Loan or to Continue, or to Convert any Type of Loan into LIBOR Loans shall be
suspended pursuant to Section 4.3 hereof, such Lender’s LIBOR Loans shall be
automatically Converted into Reference Rate Loans on the last day(s) of the then
current Interest Period(s) for such LIBOR Loans (or, in the case of a Conversion
required by Section 4.3 hereof, on such earlier date as such Lender may specify
to Borrower with a copy to Administrative Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.3 hereof that gave rise to such Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Reference Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made instead as Reference Rate Loans, and all Loans of such
Lender that would otherwise be Converted into LIBOR Loans shall remain as
Reference Rate Loans.

If such Lender gives notice to Borrower (with a copy to Administrative Agent)
that the circumstances specified in Section 4.3 that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section 4.4 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, such Lender’s
Reference Rate Loans shall be automatically Converted, on the first day(s) of
the next succeeding Interest Period(s) for such outstanding LIBOR Loans to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held Pro Rata (as to
principal amounts, Types, and Interest Periods) in accordance with their
respective Commitments.

4.5 Compensation. Upon demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or reasonable expense incurred
by it as a result of:

(a) any Continuation, Conversion, payment or prepayment of any LIBOR Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise),
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such LIBOR
Loan or from fees (including any breakage fees) payable to the Lenders to
terminate the deposits from which such funds were obtained together with payment
of any customary administrative fees charged by such Lender in connection with
the foregoing, provided, however, that if Borrower shall be required to pay any
of the foregoing amounts to

 

29



--------------------------------------------------------------------------------

Lenders due to a prepayment pursuant to clause (b) of Section 2.5 as a result of
a Lender failing to make its Pro Rata Share of any requested Borrowing, such
defaulting Lender shall reimburse Borrower for such amounts, together with
payment of any customary administrative fees charged by such Lender in
connection with the foregoing;

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan, and including, without limitation, the failure of any
condition precedent specified in Section 6 to be satisfied) to prepay, borrow,
Continue or Convert any Loan other than a Reference Rate Loan on the date or in
the amount notified by the Borrower; or

(c) any assignment of a LIBOR Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 12.11(c); including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such LIBOR Loan or from fees (including any breakage fees) payable to
the Lenders to terminate the deposits from which such funds were obtained. The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.5, each Lender shall be deemed to have funded each LIBOR Loan by
a matching deposit or other borrowing in the applicable offshore Dollar
interbank market for a comparable amount and for a comparable period, whether or
not such LIBOR Loan was in fact so funded.

4.6 Taxes.

(a) Excluded Taxes. Any and all payments by the Borrower to or for the account
of the Administrative Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, profit, business activity and franchise taxes imposed on it (in lieu of
net income taxes), by the jurisdiction (or any political subdivision thereof)
under the Laws of which the Administrative Agent or such Lender, as the case may
be, is organized or maintains a lending office (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to the Administrative Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 4.6), the Administrative Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within 30 days
after the date of such payment, the Borrower shall furnish to the Administrative
Agent (which shall forward the same to such Lender) the original or a certified
copy of a receipt evidencing payment thereof.

 

30



--------------------------------------------------------------------------------

(b) Other Taxes. In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

(c) Gross Up. If the Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender specifies as
necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.

(d) Indemnification. The Borrower agrees to indemnify the Administrative Agent
and each Lender for (i) the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 4.6) paid by the Administrative Agent and such Lender,
(ii) amounts payable under Section 4.6(c) and (iii) any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Payment under this
subsection (d) shall be made within 30 days after the date the Lender or the
Administrative Agent makes a demand therefor.

(e) Prescribed Forms. Each Lender that is a “foreign corporation, partnership or
trust” within the meaning of the Internal Revenue Code of 1986 (as amended) (a
“Foreign Lender”) shall deliver to the Administrative Agent, prior to receipt of
any payment subject to withholding under the Internal Revenue Code of 1986 (as
amended) (or after accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Person and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Person by the Borrower
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Person by the Borrower pursuant to
this Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Person is entitled to an exemption from, or
reduction of, U.S. withholding tax. Thereafter and from time to time, each such
Person shall (a) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
the Borrower pursuant to this Agreement, (b) promptly notify the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (c) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Person. If such Person fails
to deliver the above forms or other

 

31



--------------------------------------------------------------------------------

documentation, then the Administrative Agent may withhold from any interest
payment to such Person an amount equivalent to the applicable withholding tax
imposed by Sections 1441 and 1442 of the Internal Revenue Code of 1986 (as
amended), without reduction. If any Governmental Authority asserts that the
Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Person, such Person shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Agent under this
Section 4.6, and costs and expenses (including all attorney fees and expenses)
of the Administrative Agent. The obligation of the Lenders under this
Section 4.6 shall survive the payment of all Obligations and the resignation or
replacement of the Administrative Agent.

(f) Selection of Lending Office. If Borrower is or is likely to be required to
pay additional amounts to or for the account of any Lender pursuant to this
Section 4.6, then such Lender will agree to use reasonable efforts to change the
jurisdiction of its Applicable Lending Office so as to eliminate or reduce any
such additional payment which may thereafter accrue if such change, in the good
faith judgment of such Lender, is not otherwise disadvantageous to such Lender.

(g) Evidence of Payment. Within thirty (30) days after the date of any payment
of Taxes or Other Taxes, Borrower shall furnish to Administrative Agent the
original or a certified copy of a receipt evidencing such payment.

4.7 Requests for Compensation.

(a) Certificate. If the Administrative Agent or any Lender claim compensation
under this Section 4, it shall furnish to Borrower and Administrative Agent, if
applicable, a certificate setting forth the additional amount or amounts to be
paid to it hereunder and such certificate shall be conclusive in the absence of
manifest error. In determining such amount or amounts, the Administrative Agent
or such Lender may use any reasonable averaging and attribution methods.

(b) Lender Removal. If any Lender makes a claim for compensation under
Section 4.1 or 4.6, the Borrower may remove or replace such Lender in accordance
with Section 12.11(c).

4.8 Survival. Without prejudice to the survival of any other agreement of
Borrower hereunder, all of the Borrower’s obligations under this Section 4 shall
survive termination of the Commitments and payment in full of all the other
Obligations.

SECTION 5. SECURITY

5.1 Assignment of Forward Commitment and Collateral Rights. Borrower shall
assign to Administrative Agent, for the benefit of Lenders, all of its right,
title and interest under the Forward Commitment Agreement and the collateral
therefor granted to Borrower under the MAHGT Security Agreement and MAHGT
Account Assignment, including all rights related to the Subscription Amounts,
Remaining Subscription Amounts, Subscription Calls, Subscription Call Notices,
Subscription Contributions, and the MAHGT Subscription Account, pursuant to a
security agreement (the “Borrower

 

32



--------------------------------------------------------------------------------

Security Agreement”), in substantially the form attached hereto as Exhibit F
(the collateral set forth in this Section 5.1 being herein collectively referred
to as the “Collateral”).

SECTION 6. CONDITIONS PRECEDENT TO LENDING

6.1 Obligation of Lenders. The obligation of Lenders to honor the terms and
conditions herein is subject to Administrative Agent’s receipt of the following:

(a) Credit Agreement. This Credit Agreement, duly executed and delivered by
Borrower;

(b) Notes. A Note for each Lender, duly executed and delivered by Borrower;

(c) Forward Commitment Agreement. The Forward Commitment Agreement, duly
executed and delivered by MAHGT and Borrower;

(d) Acknowledgement and Consent. The Acknowledgement and Consent duly executed
and delivered by MAHGT.

(e) MAHGT Security Agreement. The MAHGT Security Agreement, duly executed and
delivered by MAHGT, and collaterally assigned by Borrower in favor of
Administrative Agent for the benefit of Lenders;

(f) MAHGT Subscription Account Assignment. The MAHGT Subscription Account
Assignment, duly executed and delivered by MAHGT, and collaterally assigned by
Borrower in favor of Administrative Agent for the benefit of Lenders;

(g) Borrower Security Agreement. The Borrower Security Agreement duly executed
and delivered by Borrower;

(h) Financing Statements.

(i) searches of Code filings (or their equivalent) in each jurisdiction where
any Collateral is located or where a filing has been or would need to be made in
order to perfect the Lenders’ security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist, or, if necessary, copies of proper financing statements, if any, filed on
or before the date hereof necessary to terminate all security interests and
other rights of any Person in any Collateral previously granted; and

(ii) duly executed Code financing statements, and any amendments thereto, for
each appropriate jurisdiction as is necessary, in the Administrative Agent’s
sole discretion, to perfect the Lenders’ security interest in the Collateral;

(i) Subscription Agreements, Investor Confirmations and Evidence of Authority.
From each of the Detroit Pension Fund Investors (i) a duly executed Investor
Confirmation, (ii) its Subscription Agreement and 2003 Side Letter, and (iii) a
favorable opinion

 

33



--------------------------------------------------------------------------------

of its counsel as to the formation and good standing of such Detroit Pension
Fund Investor and its authorization to issue, execute and deliver its
Subscription Agreement and Investor Confirmation.

(j) Proceedings of the Borrower. Administrative Agent shall have received a copy
of the resolutions, in form and substance satisfactory to Administrative Agent,
authorizing and causing: (i) the execution, delivery and performance of this
Credit Agreement, the Forward Commitment Agreement, and the other Loan Documents
to which the Borrower is a party; (ii) the Borrowings contemplated hereunder;
(iii) the transactions contemplated under the Loan Documents; and (iv) the
granting of the Liens created pursuant to the Borrower Security Agreement,
certified by a Responsible Officer of Borrower as of the Closing Date, which
certificate shall be in form and substance satisfactory to Administrative Agent
and shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded;

(k) Officer’s and Incumbency Certificates. A signed certificate from a
Responsible Officer of Borrower who shall certify: (i) the names of the Persons
authorized, on the date hereof, to sign each of the Loan Documents and the other
documents or certificates to be delivered pursuant to the Loan Documents on
behalf of Borrower, together with the true signatures of each such Person; and
(ii) that each of the representations and warranties made by Borrower and set
forth in the Loan Documents to which it is a party as true and correct on and as
of the Closing Date. Administrative Agent may conclusively rely on such
certificate until it shall receive a further certificate canceling or amending
the prior certificate and submitting the signatures of the Persons named in such
further certificate;

(l) Proceedings of MAHGT. Administrative Agent shall have received a copy of the
resolutions, in form and substance satisfactory to Administrative Agent,
authorizing and causing: (i) the execution, delivery and performance of the
Forward Commitment Agreement, the MAHGT Security Agreement and the MAHGT Account
Assignment; (ii) the transactions contemplated thereunder; and (iii) the
granting of the Liens created pursuant to the MAHGT Security Agreement and the
MAHGT Account Assignment, certified by a Responsible Officer of MAHGT as of the
Closing Date, which certificate shall be in form and substance satisfactory to
Administrative Agent and shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded;

(m) Officer’s and Incumbency Certificates. A signed certificate from a
Responsible Officer of MAHGT who shall certify: (i) the names of the Persons
authorized, on the date hereof, to sign each of the Forward Commitment
Agreement, MAHGT Security Agreement and MAHGT Account Assignment and the other
documents or certificates to be delivered on behalf of MAHGT, together with the
true signatures of each such Person; and (ii) that each of the representations
and warranties made by MAHGT and set forth in the Forward Commitment Agreement,
MAHGT Security Agreement and MAHGT Account Assignment to which it is a party as
true and correct on and as of the Closing Date. Administrative Agent may
conclusively rely on such certificate until it shall receive a further
certificate canceling or amending the prior certificate and submitting the
signatures of the Persons named in such further certificate;

(n) Borrower Constituent Documents. True and complete copies of the Operating
Memorandum and the LLC Documents of Borrower as in effect on the date hereof;

 

34



--------------------------------------------------------------------------------

(o) MAHGT Trust Documents. True and complete copies of the Trust Documents of
MAHGT as in effect on the date hereof;

(p) Opinion of Counsel of Borrower. A favorable opinion of Honigman Miller
Schwartz and Cohn, LLP, counsel to MAHGT, covering such matters relating to the
transactions contemplated hereby as reasonably requested by Administrative
Agent, and substantially in a form acceptable to Administrative Agent. Borrower
hereby requests each such counsel to deliver such opinion;

(q) Opinion of Counsel of MAHGT. A favorable opinion of Honigman Miller Schwartz
and Cohn, LLP, counsel to Borrower, covering such matters relating to the
transactions contemplated hereby as reasonably requested by Administrative
Agent, and substantially in a form acceptable to Administrative Agent;

(r) Appointment of Process Agent. Confirmation from the Process Agent that it
has accepted its appointment as process agent under the Forward Commitment
Agreement and the Acknowledgement and Consent.

(s) Fee Letter and Fees; Costs and Expenses. Payment of all fees and other
amounts due and payable on or prior to the date hereof, including pursuant to
the Fee Letter, and, to the extent invoiced, reimbursement or payment of all
reasonable expenses required to be reimbursed or paid by Borrower hereunder,
including the reasonable fees and disbursements invoiced through the date hereof
of Administrative Agent’s special counsel, Haynes and Boone, LLP; and

(t) Additional Information. Such other information and documents as may
reasonably be required by Administrative Agent and its counsel.

6.2 All Loans and Letters of Credit. The obligation of Lenders to advance each
Borrowing or to cause the issuance of Letters of Credit hereunder is subject to
the conditions that:

(a) Representations and Warranties. All of the representations and warranties
contained in Section 7 hereof, unless otherwise disclosed to Administrative
Agent in writing prior to the requested Borrowing, shall be true and correct in
all material respects on and as of the date of the advance of such Borrowing or
issuance of such Letter of Credit, with the same force and effect as if made on
and as of such; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
as of such earlier date in all material respects, and for purposes of this
Section 6.2, the representations and warranties contained in Section 7.6 hereof
shall be deemed to refer to the most recent financial statements furnished
pursuant to Section 8.1 hereof.

(b) No Default. No event shall have occurred and be continuing, or would result
from the Borrowing or the issuance of the Letter of Credit, which constitutes an
Event of Default or a Potential Default; and

(c) Request for Borrowing or Request for Letter of Credit. Administrative Agent
shall have received a Request for Borrowing or Request for Letter of Credit, as
applicable.

 

35



--------------------------------------------------------------------------------

(d) Application for Letter of Credit. In the case of a Letter of Credit, the
Letter of Credit Issuer shall have received an Application and Agreement for
Letter of Credit executed by Borrower.

SECTION 7. REPRESENTATIONS AND WARRANTIES.

To induce Lenders to make the Loans and cause the issuance of Letters of Credit
hereunder, Borrower represents and warrants to Lenders that:

7.1 Organization and Good Standing of Borrower. Borrower is a limited liability
company duly organized and existing under the laws of the State of Maryland, has
the requisite power and authority to own its properties and assets and to carry
on its business as now conducted, and is qualified to do business in each
jurisdiction where the nature of the business conducted or the property owned or
leased requires such qualification or where the failure to be so qualified to do
business would have a Material Adverse Effect.

7.2 Authorization and Power. Borrower has the requisite power and authority to
execute, deliver, and perform its obligations under this Credit Agreement, the
Notes, and the other Loan Documents to be executed by it; Borrower is duly
authorized to, and has taken all action necessary to authorize it to execute,
deliver, and perform its obligations under this Credit Agreement, the Notes, and
such other Loan Documents and are and will continue to be duly authorized to
perform their respective obligations under this Credit Agreement, the Notes, and
such other Loan Documents.

7.3 No Conflicts or Consents. None of the execution and delivery of this Credit
Agreement, the Notes, or the other Loan Documents, the consummation of any of
the transactions herein or therein contemplated, or the compliance with the
terms and provisions hereof or with the terms and provisions thereof, will
contravene or conflict, in any manner that could cause a Material Adverse
Effect, with any provision of law, statute, or regulation to which Borrower is
subject or any judgment, license, order, or permit applicable to Borrower or any
indenture, mortgage, deed of trust, or other agreement or instrument to which
Borrower is a party or by which Borrower may be bound, or to which Borrower or
may be subject. Except to the extent obtained by Borrower, no consent, approval,
authorization, or order of any court or Governmental Authority or third party is
required in connection with the execution and delivery by Borrower of the Loan
Documents or to consummate the transactions contemplated hereby or thereby.

7.4 Enforceable Obligations. This Credit Agreement, the Notes and the other Loan
Documents to which Borrower is a party are the legal and binding obligations of
Borrower enforceable in accordance with their respective terms, subject to
Debtor Relief Laws and equitable principles.

7.5 Priority of Liens. The Collateral Documents create, as security for the
Obligation, valid and enforceable, exclusive, first priority security interests
in and Liens under the Code on all of the Collateral in which Borrower has any
right, title or interest, in favor of Administrative Agent for the benefit of
Lenders, subject to no other Liens, except as enforceability may be limited by
Debtor Relief Laws and equitable principles. Such security interests in and
Liens on the Collateral in which Borrower has any right, title, or interest
shall be superior to and prior to the rights of all third parties in such
Collateral, and, other than in connection with any future change in Borrower’s
location (as determined under the Code), name, identity or structure, no further
recordings or filings are or will be required in connection with the creation,
perfection or enforcement of such security interests and Liens, other than

 

36



--------------------------------------------------------------------------------

the filing of continuation statements in accordance with applicable law. Each
Lien referred to in this Section 7.5 is and shall be the sole and exclusive Lien
on the Collateral.

7.6 Financial Condition. Borrower has delivered to Administrative Agent the
most-recently available copies of the financial statements and reports described
in Section 8.1 hereof, and copies of its balance sheet as of September 30, 2003.
Such statements fairly present, in all material respects, the financial
condition of Borrower as of the applicable date of delivery, and have been
prepared in accordance with GAAP, except as provided therein. Borrower is in
compliance with all existing financial obligations.

7.7 Full Disclosure. Neither this Credit Agreement nor any other document,
certificate or statement furnished to Lenders by or on behalf of Borrower in
connection with the transactions contemplated hereby contains an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statement contained therein or herein, taken as a whole, not
misleading that could result in a Material Adverse Effect.

7.8 No Default. No event has occurred and is continuing which constitutes an
Event of Default or a Potential Default.

7.9 No Litigation. There are no actions, suits or legal, equitable, arbitration
or administrative proceedings pending, or to the knowledge of Borrower
threatened in writing, against Borrower or the Included Investors that would, if
adversely determined, have a Material Adverse Effect.

7.10 Material Adverse Effect. There are no changes in the business, assets,
operations or condition (financial or otherwise) of Borrower, or any Included
Investor, or in the facts and information regarding such entities as represented
since the date of the most recent financial statements of Borrower or such
Included Investor delivered to Lenders which could reasonably be expected to
result in a Material Adverse Effect, or in the Ratings of any Included Investor.

7.11 Taxes. To the extent that failure to do so would have a Material Adverse
Effect, all tax returns required to be filed by Borrower in any jurisdiction
have been filed and all taxes (including mortgage recording taxes), assessments,
fees, and other governmental charges upon Borrower or upon any of its
properties, income or franchises have been paid prior to the time that such
taxes could give rise to a lien thereon. There is no proposed tax assessment
against Borrower or any basis for such assessment which is material and is not
being contested in good faith.

7.12 Tax Shelter Regulations. Borrower does not intend to treat the Loans and/or
Letters of Credit and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event
Borrower determines to take any action inconsistent with such intention, it will
promptly notify Administrative Agent thereof. If Borrower so notifies
Administrative Agent, Borrower acknowledges that one or more of the Lenders may
treat its Loans and/or Letters of Credit as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Lender or Lenders,
as applicable, will maintain the lists and other records required by such
Treasury Regulation.

7.13 Principal Office. The principal office, chief executive office, and
principal place of business of Borrower is at 33 North Garden Avenue, Suite
1200, Clearwater, Florida 33755.

 

37



--------------------------------------------------------------------------------

7.14 ERISA. Borrower has not established and does not maintain any Plan.

7.15 Compliance with Law. Borrower is, to the best of its knowledge, in
compliance in all material respects with all material laws, rules, regulations,
orders, and decrees which are applicable to it or its properties, including,
without limitation, ERISA and Environmental Laws.

7.16 Fiscal Year. The fiscal year of Borrower is the calendar year.

7.17 Investment Company Act. Borrower is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

SECTION 8. AFFIRMATIVE COVENANTS

So long as Lenders have any commitment to lend hereunder or to cause the
issuance of any Letter of Credit hereunder, and until payment in full of the
Notes and the performance in full of the Obligation under this Credit Agreement
and the other Loan Documents, Borrower agrees that, unless Administrative Agent
shall otherwise consent in writing based upon the approval of the Required
Lenders (unless the approval of Administrative Agent alone or a different number
of Lenders is expressly permitted below):

8.1 Financial Statements, Reports and Notices. Borrower shall deliver to
Administrative Agent sufficient copies for each Lender of the following:

(a) Limited Liability Company Financial Reports and Other Information.

(i) Annual Reports. As soon as available, but no later than one hundred twenty
(120) days after the end of the Borrower’s fiscal year, a report setting forth,
as of the end of such fiscal year, the Borrower’s balance sheet and income
statement; together with the unqualified opinion of a firm of
nationally-recognized independent certified public accountants, based on an
audit using GAAP, that such financial statements were prepared in accordance
with GAAP and present fairly the financial condition and results of operations
of Borrower; and

(ii) Quarterly Reports. As soon as available, but no later than forty-five
(45) days after the end of each of the first three fiscal quarters of Borrower,
commencing with the quarter ending on September 30, 2003 (which financial
information shall be delivered on the Closing Date), an unaudited report setting
forth as of the end of such fiscal quarter, the Borrower’s balance sheet and
income statement, certified by a Responsible Officer of Borrower that such
financial statements are true and correct, were prepared in accordance with GAAP
and present fairly the financial condition and results of operations of
Borrower.

(b) Quarterly Compliance Certificate. No later than forty-five (45) days after
the end of each of the first three fiscal quarters of Borrower, and no later
than one hundred twenty (120) days after the end of Borrower’s fiscal year, a
compliance certificate (the “Compliance Certificate”), certified by a
Responsible Officer of Borrower to be true and correct stating whether any Event
of Default or any Potential Default exists.

 

38



--------------------------------------------------------------------------------

(c) Reportable Transaction Status. Promptly after Borrower has notified
Administrative Agent of any intention by Borrower to treat the Loans and/or
Letters of Credit and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form.

(d) Reports and Notices. Simultaneously with delivery thereof, copies of all
other financial statements, reports, notices, and other matters at any time or
from time to time prepared by Borrower and furnished to MAHGT.

(e) Other Information. Such other information concerning the business,
properties, or financial condition of Borrower as Administrative Agent shall
reasonably request.

8.2 Payment of Taxes. Borrower will pay and discharge all taxes, assessments,
and governmental charges or levies imposed upon it, or them, or upon its, or
their, income or profits, or upon any property belonging to it, or them, before
delinquent, if such failure would have a Material Adverse Effect; provided,
however, that Borrower shall not be required to pay any such tax, assessment,
charge, or levy if and so long as the amount, applicability, or validity thereof
shall currently be contested in good faith by appropriate proceedings and
appropriate reserves therefor have been established in accordance with GAAP.

8.3 Maintenance of Existence and Rights. Borrower will preserve and maintain its
existence. Borrower shall further preserve and maintain all of its rights,
privileges, and franchises necessary in the normal conduct of its business and
in accordance with all valid regulations and orders of any Governmental
Authority the failure of which would have a Material Adverse Effect.

8.4 Notice of Default. Borrower will furnish to Administrative Agent, promptly
upon becoming aware of the existence of any condition or event which constitutes
an Event of Default or a Potential Default, a written notice specifying the
nature and period of existence thereof and the action which Borrower is taking
or proposes to take with respect thereto. Borrower will promptly notify
Administrative Agent in writing upon becoming aware of any breach by MAHGT of
the Forward Commitment Agreement.

8.5 Other Notices. Borrower will, promptly upon receipt of knowledge thereof,
notify Administrative Agent of any of the following events that could have a
Material Adverse Effect: (a) any change in the financial condition or business
of Borrower; (b) any default under any material agreement, contract, or other
instrument to which Borrower is a party or by which any of its properties are
bound, or any acceleration of the maturity of any material indebtedness owing by
Borrower; (c) any uninsured claim against or affecting Borrower that may have a
Material Adverse Effect; (d) the commencement of, and any material determination
in, any litigation with any third party or any proceeding before any
Governmental Authority affecting Borrower; (e) any Environmental Complaint or
any claim, demand, action, event, condition, report or investigation indicating
any potential or actual liability arising in connection with: (i) the
non-compliance with or violation of the requirements of any Environmental Law or
any permit issued under any Environmental Law which individually or in the
aggregate might have a Material Adverse Effect; or (ii) the Release or
threatened Release of any Hazardous Material into the environment which
individually or in the aggregate might have a Material Adverse Effect; (f) the
existence of any Environmental Lien on any properties or assets of Borrower;
(g) any material remedial action taken by Borrower in response to any order,
consent decree or judgment of any Governmental

 

39



--------------------------------------------------------------------------------

Authority or any Environmental Liability; or (h) the listing of any of
Borrower’s properties or assets on CERCLIS to the extent that Borrower obtains
knowledge of such listing.

8.6 Operations and Properties. Borrower will act prudently and in accordance
with customary industry standards in managing or operating its assets,
properties, business, and investments so as not to incur a Material Adverse
Effect; Borrower will keep in good working order and condition, ordinary wear
and tear excepted, all of its assets and properties which are necessary to the
conduct of their business so as not to incur a Material Adverse Effect.

8.7 Books and Records; Access. Borrower will give any representative of
Administrative Agent or Lenders, or any of them, access during all business
hours to, and permit representative to examine, copy, or make excerpts from, any
and all books, records, and documents in the possession of Borrower and relating
to its affairs, and to inspect any of the properties of Borrower, provided,
however, that, so long as no Event of Default exists, any such inspection shall
be conducted by Administrative Agent on behalf of Lenders, after prior written
notice to Borrower.

8.8 Compliance with Law. Borrower will comply in all material respects with all
material laws, rules, regulations, and all orders of any Governmental Authority,
including without limitation, ERISA and Environmental Laws.

8.9 Insurance. Borrower will maintain liability insurance, and insurance on its
present and future business and properties against such casualties, risks, and
contingencies, and in such types and amounts, as are consistent with customary
practices and standards for entities in similar circumstances, the failure of
which to maintain could have a Material Adverse Effect.

8.10 Authorizations and Approvals. Borrower will promptly obtain, from time to
time at its own expense, all such governmental licenses, authorizations,
consents, permits and approvals as may be required to enable Borrower to comply
with their respective obligations hereunder, under the other Loan Documents and
under their respective Constituent Documents.

8.11 Maintenance of Liens. Borrower shall perform all such acts and execute all
such documents as Administrative Agent may reasonably request in order to enable
Lenders to report, file, and record every instrument that Administrative Agent
may deem necessary in order to perfect and maintain Lenders’ liens and security
interests in the Collateral and otherwise to preserve and protect the rights of
Lenders as secured parties. Borrower shall not grant or create any other Liens
on any Collateral, whether junior, equal, or superior in priority to the Liens
created by the Loan Documents.

8.12 Forward Commitment Agreement. Upon the occurrence of an Event of Default,
promptly, but in no event later than two (2) days following such occurrence,
Borrower shall issue a Borrower Funding Request under the Forward Commitment
Agreement requesting the funding of the Forward Commitment.

8.13 Further Assurances. Borrower will make, execute or endorse, and acknowledge
and deliver or file or cause the same to be done, all such vouchers, invoices,
notices, certifications, and additional agreements, undertakings, conveyances,
transfers, assignments, financing statements, or other assurances, and take any
and all such other action, as Administrative Agent may, from time to time, deem
reasonably necessary or proper in connection with the Credit Agreement or any of
the other Loan

 

40



--------------------------------------------------------------------------------

Documents, the obligations of Borrower hereunder or thereunder, or for better
assuring and confirming unto Lenders all or any part of the security for any of
such obligations.

SECTION 9. NEGATIVE COVENANTS

So long as Lenders have any commitment to lend hereunder or to cause the
issuance of any Letter of Credit hereunder, and until payment and performance in
full of the Obligation under this Credit Agreement and the other Loan Documents,
Borrower agrees that, without the written consent of Administrative Agent, based
upon the approval of Required Lenders (unless the approval of Administrative
Agent alone or a different number of Lenders is expressly permitted below):

9.1 Mergers. Borrower will not merge or consolidate with or into any Person,
unless Borrower is the surviving entity.

9.2 Negative Pledge. Without the approval of all Lenders, Borrower will not
create or suffer to exist any mortgage, pledge, security interest, conditional
sale or other title retention agreement, charge, encumbrance, or other Lien
(whether such interest is based on common law, statute, other law or contract)
upon the Collateral, except for the security interests granted to the
Administrative Agent for the benefit of the Lenders under the Collateral
Documents.

9.3 Fiscal Year and Accounting Method. Without the consent of Administrative
Agent alone, Borrower will not change its fiscal year or method of accounting.

9.4 Modifications of Constituent Documents or Forward Commitment Agreement.
Except for amendments or modifications to the Commitment Fee Letter and the
MAHGT Promissory Note, which can be made without the consent of Administrative
Agent or Lenders, Borrower shall not: (a) (i) alter, amend, modify, terminate,
or change any provision of the Forward Commitment Agreement, or (ii) approve,
consent to, or permit any deviation from, modification of or amendment to the
terms and conditions of the Forward Commitment by MAHGT, without the prior
written consent of Administrative Agent and all Lenders; or (b) alter, amend,
modify, terminate, or change any provision of its Operating Memorandum or LLC
Documents. With respect to any proposed amendment, modification or change to the
Operating Memorandum or LLC Documents, Borrower shall notify Administrative
Agent of such proposal. Administrative Agent shall determine, in its sole
discretion (that is, the determination of the other Lenders shall not be
required) on Administrative Agent’s good faith belief, whether such proposed
amendment, modification or change to such document is a material amendment, and
shall use reasonable efforts to notify Borrower of its determination within ten
(10) Business Days of the date on which it is deemed to have received such
notification pursuant to Section 12.6 hereof. If Administrative Agent determines
that the proposed amendment is a material amendment, the approval of the
Required Lenders and Administrative Agent will be required, and Administrative
Agent shall promptly notify the Lenders of such request for such approval,
distributing, as appropriate, the proposed amendment and any other relevant
information provided by Borrower, and Lenders shall have ten (10) Business Days
from the date of such notice from Administrative Agent to deliver their approval
or denial thereof. If Administrative Agent determines that the proposed
amendment is not a material amendment, Borrower may make such amendment with the
consent of Administrative Agent, acting alone.

9.5 ERISA Compliance. Borrower shall not establish or maintain any Plan.

 

41



--------------------------------------------------------------------------------

9.6 Dissolution. Without the consent of all Lenders, Borrower will not take any
action to terminate or dissolve itself.

9.7 Limitations on Dividends and Distributions.

(a) Borrower shall not declare or pay any dividends or distributions except as
permitted under its Constituent Documents.

(b) Borrower shall not declare or pay any dividends or distributions: (i) after
the issuance of a notice of an Event of Default by Administrative Agent,
(ii) during the occurrence and continuance of an Event of Default; or
(iii) after a Potential Default related to Section 10.1(a), 10.1(h) or 10.1(i)
has occurred; in each case until such Potential Default or Event of Default is
cured by Borrower.

SECTION 10. EVENTS OF DEFAULT

10.1 Events of Default. An “Event of Default” shall exist if any one or more of
the following events (herein collectively called “Events of Default”) shall
occur and be continuing:

(a) (i) Borrower shall fail to pay when due any principal of the Obligation; or
(ii) Borrower shall fail to pay when due any interest on the Obligation or any
fee, expense, or other payment required hereunder and any of the Loan Documents,
and such failure under this clause (ii) shall continue for five (5) days
following the date such payment was due;

(b) any representation or warranty made by Borrower under this Credit Agreement,
or by MAHGT under the Forward Commitment Agreement, or under any of the other
Loan Documents executed by either of them, or in any certificate or statement
furnished or made to Lenders or any of them by Borrower or MAHGT, shall prove to
be untrue or inaccurate in any material respect as of the date on which such
representation or warranty is made;

(c) default shall occur in the performance of any of the covenants or agreements
contained herein (other than the covenants contained in Sections 2.1(d), 8.11,
8.12 or Sections 9.1 through 9.7), or of the covenants or agreements of Borrower
contained in any other Loan Documents executed by such Person, and such default
shall continue uncured to the satisfaction of Administrative Agent for a period
of thirty (30) days after the earlier of: (i) written notice thereof has been
given by Administrative Agent to Borrower; or (ii) Administrative Agent has been
notified or should have been notified of such default pursuant to Section 8.4 or
Section 8.5 hereof (provided that such thirty (30) day cure period shall not
apply respecting covenants relating to notices to be given by Borrower);

(d) default shall occur in the performance of any of the covenants or agreements
of Borrower contained in Sections 2.1(d), 8.11, 8.12 or Sections 9.1 through 9.7
hereof;

(e) there shall occur, in the reasonable judgment of Administrative Agent, a
Material Adverse Effect;

 

42



--------------------------------------------------------------------------------

(f) any of the Loan Documents executed by Borrower or MAHGT shall cease, in
whole or in part, to be legal, valid, binding agreements enforceable against
such Person in accordance with the terms thereof or shall in any way be
terminated or become or be declared ineffective or inoperative or shall in any
way whatsoever cease to give or provide the respective liens, security interest,
rights, titles, interest, remedies, powers, or privileges intended to be created
thereby;

(g) default shall occur in the payment of any Indebtedness of Borrower or MAHGT
(other than the Obligation), in an aggregate amount of $10,000,000 or more, and
such default shall continue for more than the applicable period of grace, if
any; or any such indebtedness shall become due before its stated maturity by
acceleration of the maturity thereof or shall become due by its terms and shall
not be promptly paid or extended;

(h) Borrower or MAHGT shall: (i) apply for or consent to the appointment of a
receiver, trustee, custodian, intervenor, or liquidator of itself or of all or a
substantial part of its assets; (ii) file a voluntary petition in bankruptcy or
admit in writing that it is unable to pay its debts as they become due;
(iii) make a general assignment for the benefit of creditors; (iv) file a
petition or answer seeking reorganization of an arrangement with creditors or to
take advantage of any Debtor Relief Laws; (v) file an answer admitting the
material allegations of, or consent to, or default in answering, a petition
filed against it in any bankruptcy, reorganization or insolvency proceeding; or
(vi) take partnership or corporate action for the purpose of effecting any of
the foregoing;

(i) an order, order for relief, judgment or decree shall be entered by any court
of competent jurisdiction or other competent authority approving a petition
seeking reorganization of Borrower or MAHGT, or appointing a receiver,
custodian, trustee, intervenor, or liquidator of Borrower, or of all or
substantially all of its assets, and such order, judgment or decree shall
continue unstayed and in effect for a period of sixty (60) days;

(j) any final judgment(s) for the payment of money in excess of the sum of
$10,000,000 in the aggregate shall be rendered against Borrower or MAHGT and
such judgment or judgments could have a Material Adverse Effect, unless covered
by insurance and unless being appealed and Borrower or MAHGT, as the case may
be, has posted a bond or cash collateral;

(k) a default shall occur under the Construction Loan Facility, and such default
shall continue for more than the applicable period of grace, if any;

(l) a Forward Commitment Default shall occur and be continuing; or

(m) Investors having Subscription Amounts aggregating fifteen percent (15%) or
greater of the aggregate Subscription Amounts of all Investors shall default in
their obligation to fund any Subscription Call as required.

10.2 Remedies Upon Event of Default. If an Event of Default shall have occurred
and be continuing, then Administrative Agent may: (a) suspend the Commitments of
Lenders until such Event of Default is cured; (b) terminate the Commitment of
Lenders hereunder; (c) declare the principal of, and all interest then accrued
on, the Obligation to be forthwith due and payable (including the liability to
fund the

 

43



--------------------------------------------------------------------------------

Letter of Credit Liability pursuant to Section 2.8(e) hereof), whereupon the
same shall forthwith become due and payable without presentment, demand,
protest, or notice of intention to accelerate, all of which Borrower hereby
expressly waives, anything contained herein or in any other Loan Document to the
contrary notwithstanding; (d) exercise any right, privilege, or power set forth
in the Forward Commitment Agreement, including but not limited to the issuance
of an Administrative Agent Funding Request pursuant thereto in the event that
Borrower has failed to issue a Borrower Funding Request pursuant to Section 8.12
hereof; or (e) without notice of default or demand, pursue and enforce any of
Administrative Agent’s or Lenders’ rights and remedies under the Loan Documents,
or otherwise provided under or pursuant to any applicable law or agreement;
provided, however, that if any Event of Default specified in Sections 10.1(h) or
10.1(i) hereof shall occur, the principal of, and all interest on, the
Obligation shall thereupon become due and payable concurrently therewith,
without any further action by Administrative Agent or Lenders, or any of them,
and without presentment, demand, protest, notice of default, notice of
acceleration, or of intention to accelerate or other notice of any kind, all of
which Borrower hereby expressly waives.

10.3 Performance by Administrative Agent. Should Borrower fail to perform any
covenant, duty, or agreement contained herein or in any of the Loan Documents,
and such failure continues beyond any applicable cure period, Administrative
Agent may, but shall not be obligated to, perform or attempt to perform such
covenant, duty, or agreement on behalf of such Person. In such event, Borrower
shall, at the request of Administrative Agent promptly pay any amount expended
by Administrative Agent in such performance or attempted performance to
Administrative Agent at its principal office in Dallas, Texas, together with
interest thereon at the Default Rate from the date of such expenditure until
paid. Notwithstanding the foregoing, it is expressly understood that neither
Administrative Agent nor Lenders assume any liability or responsibility for the
performance of any duties of Borrower, or any related Person hereunder or under
any of the Loan Documents or other control over the management and affairs of
Borrower, or any related Person, nor by any such action shall Administrative
Agent or Lenders be deemed to create a partnership arrangement with Borrower, or
any related Person.

SECTION 11. AGENT

11.1 Appointment.

(a) Authority of Administrative Agent. Each Lender hereby designates and
appoints Bank of America, N.A. as Administrative Agent of such Lender to act as
specified herein and the other Loan Documents, and each such Lender hereby
authorizes the Administrative Agent, as the agent for such Lender, to take such
action on its behalf under the provisions of this Credit Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated by the terms hereof and of the other Loan Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere herein and in the other
Loan Documents, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any of the other Loan Documents, or shall otherwise exist
against the Administrative Agent. The provisions of this Section 11 are solely
for the benefit of the Administrative Agent and the Lenders and none of
Borrower, or any Affiliate of the foregoing (a “Borrower Party”) shall have any
rights as a third-party beneficiary of the provisions hereof

 

44



--------------------------------------------------------------------------------

(except for the provisions that explicitly relate to Borrower in Section 11.10).
In performing its functions and duties under this Credit Agreement and the other
Loan Documents, Administrative Agent shall act solely as an agent of the Lenders
and does not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for any Borrower Party.

(b) Release of Collateral. The Lenders irrevocably authorize Administrative
Agent, at the Administrative Agent’s option and in its discretion, to release
any security interest in or Lien on any Collateral granted to or held by the
Administrative Agent: (i) upon termination of this Credit Agreement and the
other Loan Documents, termination of the Commitments and all Letters of Credit
and payment in full of all of the Obligation, including all fees and indemnified
costs and expenses that are then due and payable pursuant to the terms of the
Loan Documents; and (ii) if approved by the Lenders pursuant to the terms of
Section 12.1. Upon the request of Administrative Agent, the Lenders will confirm
in writing Administrative Agent’s authority to release particular types or items
of Collateral pursuant to this subsection (b).

11.2 Delegation of Duties. Administrative Agent may execute any of its duties
hereunder or under the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of legal counsel, accountants,
and other professionals selected by Administrative Agent concerning all matters
pertaining to such duties. Administrative Agent shall not be responsible to any
Lender for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care, nor shall it be liable for any action taken
or suffered in good faith by it in accordance with the advice of such Persons.

11.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
liable to any Lender for any action lawfully taken or omitted to be taken by it
or such Person under or in connection herewith or in connection with any of the
other Loan Documents (except for its or such Person’s own gross negligence or
willful misconduct) or responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any of the Borrower
Parties contained herein or in any of the other Loan Documents or in any
certificate, report, document, financial statement or other written or oral
statement referred to or provided for in, or received by Administrative Agent
under or in connection herewith or in connection with the other Loan Documents,
or enforceability or sufficiency therefor of any of the other Loan Documents, or
for any failure of a Borrower Party to perform its obligations hereunder or
thereunder. Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Credit Agreement, or any of the other Loan Documents or for
any representations, warranties, recitals or statements made herein or therein
or made by any Borrower Party in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by
Administrative Agent to the Lenders or by or on behalf of the Borrower Parties
to the Administrative Agent or any Lender or be required to ascertain or inquire
as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans, or the use of the Letters of Credit, or of the existence
or possible existence of any Potential Default or Event of Default, or to
inspect the properties, books or records of the Borrower Parties. Administrative
Agent is not a trustee for the Lenders and owes no fiduciary duty to the
Lenders. Each Lender recognizes and agrees that Administrative Agent shall not
be required to determine independently whether the conditions described in
Sections 6.2(a) or 6.2(b) have

 

45



--------------------------------------------------------------------------------

been satisfied and, when Administrative Agent disburses funds to Borrower, or
causes Letters of Credit to be issued, it may rely fully upon statements
contained in the relevant requests by Borrower.

11.4 Reliance on Communications. Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to any of the Borrower Parties,
independent accountants and other experts selected by Administrative Agent with
reasonable care). Administrative Agent may deem and treat each Lender as the
owner of its interests hereunder for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent in accordance with Section 12.11(c). Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Credit Agreement or under any of the other Loan Documents unless it shall first
receive such advice or concurrence of the Lenders as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder or under any
of the other Loan Documents in accordance with a request of the Required Lenders
(or to the extent specifically required, all the Lenders) and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders (including their successors and assigns).

11.5 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Potential Default or Event of
Default hereunder unless Administrative Agent has received notice from a Lender
or a Borrower Party referring to the Loan Document, describing such Potential
Default or Event of Default and stating that such notice is a “notice of
default.” In the event that Administrative Agent receives such a notice,
Administrative Agent shall give prompt notice thereof to the Lenders.
Administrative Agent shall take such action with respect to such Potential
Default or Event of Default as shall be reasonably directed by the Required
Lenders and as is permitted by the Loan Documents.

11.6 Non-Reliance on Administrative Agent and Lenders. Each Lender expressly
acknowledges that neither Administrative Agent, nor any of its respective
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent or any affiliate thereof hereinafter taken, including any review of the
affairs of any Borrower Party, shall be deemed to constitute any representation
or warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower Parties and
made its own decision to make its Loans hereunder and enter into this Credit
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Credit Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
Parties. Except for notices, reports and other documents expressly

 

46



--------------------------------------------------------------------------------

required to be furnished to the Lenders by the Administrative Agent hereunder,
the Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, assets, property, financial or other conditions, prospects or
creditworthiness of the Borrower Parties which may come into the possession of
the Administrative Agent or any of their officers, directors, employees, agents,
attorneys-in-fact or affiliates.

11.7 Indemnification. The Lenders agree to indemnify Administrative Agent in its
capacity as such (to the extent not reimbursed by Borrower and without limiting
or increasing the obligation of Borrower to do so), ratably according to their
respective Pro Rata Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following payment in full of the
Obligation) be imposed on, incurred by or asserted against Administrative Agent
in its capacity as such in any way relating to or arising out of this Credit
Agreement or the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by Administrative Agent under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the gross negligence or willful misconduct of Administrative Agent. If any
indemnity furnished to Administrative Agent for any purpose shall, in the
opinion of Administrative Agent, be insufficient or become impaired,
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section 11.7 shall survive the payment of the
Obligation.

11.8 Administrative Agent in Its Individual Capacity. With respect to the Loans
made and Letters of Credit issued and all obligations owing to it,
Administrative Agent acting in its individual capacity shall have the same
rights and powers under this Credit Agreement as any Lender and may exercise the
same as though it were not an agent, and the terms “Lender” and “Lenders” shall
include Administrative Agent in its individual capacity. Administrative Agent
acting in its individual capacity and its affiliates may make loans to, accept
deposits from and generally engage in any kind of business with Borrower or any
other Borrower Party as though Administrative Agent were not an agent hereunder
and without any duty to account therefor to the other Lenders.

11.9 Successor Agent. Administrative Agent may, at any time, resign upon thirty
(30) days written notice to the Lenders and Borrower. Upon any such resignation
of the Administrative Agent, the Required Lenders shall have the right to
appoint a successor Administrative Agent (subject, except when an Event of
Default exists, to the consent of the Borrower, not to be unreasonably
withheld). If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within sixty
(60) days after the notice of resignation, then the retiring Administrative
Agent shall select a successor Administrative Agent (subject, except when an
Event of Default exists, to the consent of Borrower, not to be unreasonably
withheld); provided such successor is an Eligible Assignee (or if no Eligible
Assignee shall have been so appointed by the retiring Administrative Agent and
shall have accepted such appointment, then the Lenders shall perform all
obligations of the retiring Administrative Agent hereunder until such time, if
any, as a successor Administrative Agent shall have been appointed and shall
have accepted such appointment as provided for above). Upon the acceptance of
any appointment as an Administrative Agent hereunder by a successor, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and shall assume the duties

 

47



--------------------------------------------------------------------------------

and obligations of such retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations as
Administrative Agent under this Credit Agreement and the other Loan Documents
and the provisions of this Section 11.9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Credit Agreement.

11.10 Reliance by Borrower. Borrower shall be entitled to rely upon, and to act
or refrain from acting on the basis of, any notice, statement, certificate,
waiver or other document or instrument delivered by Administrative Agent to
Borrower or such other Person so long as Administrative Agent is purporting to
act in its respective capacity as Administrative Agent pursuant to this Credit
Agreement, and Borrower shall not be responsible or liable to any Lender (or to
any Participant or to any Assignee), or as a result of any action or failure to
act (including actions or omissions which would otherwise constitute defaults
hereunder) which is based upon such reliance upon Administrative Agent. Borrower
shall be entitled to treat Administrative Agent as the properly authorized
Administrative Agent pursuant to this Credit Agreement until Borrower shall have
received notice of resignation, and such Persons shall not be obligated to
recognize any successor Administrative Agent until Borrower shall have received
written notification satisfactory to it of the appointment of such successor.

SECTION 12. MISCELLANEOUS

12.1 Amendments. Neither this Credit Agreement nor any other Loan Document, nor
any of the terms hereof or thereof, may be amended, waived, discharged or
terminated, unless such amendment, waiver, discharge, or termination is in
writing and signed by Administrative Agent (based upon the approval of the
Required Lenders), or the Required Lenders, on the one hand, and Borrower on the
other hand, subject to Administrative Agent receiving a written consent from the
Included Investor (or from its Investment Entity) authorizing the Borrower to
agree to such amendment, waiver, discharge or termination; provided that no such
amendment, waiver, discharge, or termination shall, without the consent of:

(a) each Lender affected thereby:

(i) reduce or increase the amount or alter the term of the Commitment of such
Lender, or alter the provisions relating to any fees (or any other payments)
payable to such Lender;

(ii) extend the time for payment for the principal of or interest on the
Obligation, or fees or costs, or reduce the principal amount of the Obligation
(except as a result of the application of payments or prepayments), or reduce
the rate of interest borne by the Obligation (other than as a result of waiving
the applicability of the Default Rate), or otherwise affect the terms of payment
of the principal of or any interest on the Obligation or fees or costs
hereunder;

(iii) release any liens granted under the Collateral Documents, except as
otherwise contemplated herein or therein, and except in connection with the
transfer of interests in Borrower permitted hereunder; and

 

48



--------------------------------------------------------------------------------

(b) all Lenders:

(i) permit the cancellation, excuse or reduction of the Subscription Amount of
any Included Investor (in connection with a request for consent under the
Forward Commitment);

(ii) amend the definition of “Available Commitment” or the definition of any of
the defined terms used therein;

(iii) amend the definition of “Included Investor” or the definition of any of
the defined terms used therein;

(iv) change the percentages specified in the definition of Required Lenders
herein or any other provision hereof specifying the number or percentage of
Lenders which is required to amend, waive or modify any rights hereunder or
otherwise make any determination or grant any consent hereunder;

(v) consent to the assignment or transfer by Borrower of any of its rights and
obligations under (or in respect of) the Loan Documents; or

(vi) amend the terms of this Section 12.1.

Notwithstanding the above: (A) no provisions of Section 11 may be amended or
modified without the consent of Administrative Agent; (B) no provisions of
Section 2.8 may be amended or modified without the consent of the Letter of
Credit Issuer; and (C) Section 8 and Section 9 specify the requirements for
waivers of the covenants listed therein, and any amendment to a provision of
Section 8 or Section 9 shall require the consent of the Lenders that are
specified therein as required for a waiver thereof.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above and in Section 9: (1) each Lender is
entitled to vote as such Lender sees fit on any reorganization plan that affects
the Loans or the Letters of Credit, and each Lender acknowledges that the
provisions of Section 1126(c) of the Bankruptcy Code supersede the unanimous
consent provisions set forth herein; (2) the Required Lenders may consent to
allow a Borrower Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding; and (3) Administrative Agent may, in its sole discretion,
agree to the modification or waiver of any of the other terms of this Credit
Agreement or any other Loan Document or consent to any action or failure to act
by Borrower, if such modification, waiver, or consent is of an administrative
nature.

If Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by
Administrative Agent, as the case may be, such Lender shall be deemed to have
given its consent to the request.

12.2 Sharing of Offsets. Each Lender and Administrative Agent agrees that if it
shall, through the exercise of any right of counterclaim, offset, banker’s lien
or otherwise, receive payment of a

 

49



--------------------------------------------------------------------------------

portion of the aggregate amount of principal, interest and fees due to such
Lender hereunder which constitutes a greater proportion of the aggregate amount
of principal, interest and fees then due to such Lender hereunder or under its
Note than the proportion received by any other Lender in respect of the
aggregate amount of principal, interest and fees due with respect to such other
Lender’s Note or the Obligation to such Lender under this Credit Agreement, then
such Lender shall purchase participations in the Obligation under this Credit
Agreement held by such other Lenders so that all such recoveries of principal,
interest and fees with respect to this Credit Agreement, the Notes and the
Obligation thereunder held by Lenders shall be pro rata according to each
Lender’s Commitment (determined as of the date hereof and regardless of any
change in any Lender’s Commitment caused by such Lender’s receipt of a
proportionately greater or lesser payment hereunder).

12.3 Sharing of Collateral. To the extent permitted by applicable law, each
Lender and Administrative Agent, in its capacity as a Lender, agrees that if it
shall, through the receipt of any proceeds from a Subscription Call or the
exercise of any remedies under any Collateral Documents, receive or be entitled
to receive payment of a portion of the aggregate amount of principal, interest
and fees due to it under this Credit Agreement which constitutes a greater
proportion of the aggregate amount of principal, interest and fees then due to
such Lender under this Credit Agreement or its Note than the proportion received
by any other Lender in respect of the aggregate amount of principal, interest
and fees due with respect to any other Lender’s Note or the Obligation to such
Lender under this Credit Agreement, then such Lender or Administrative Agent, in
its capacity as a Lender, as the case may be, shall purchase participations in
the Obligation under this Credit Agreement held by such other Lenders so that
all such recoveries of principal, interest and fees with respect to this Credit
Agreement, the Notes and the Obligation thereunder held by Lenders shall be pro
rata according to each Lender’s Commitment (determined as of the date hereof and
regardless of any change in any Lender’s Commitment caused by such Lender’s
receipt of a proportionately greater or lesser payment hereunder). Each Lender
hereby authorizes and directs Administrative Agent to coordinate and implement
the sharing of collateral contemplated by this Section 12.3 prior to the
distribution of proceeds from Subscription Calls or proceeds from the exercise
of remedies under the Collateral Documents prior to making any distributions of
such proceeds to each Lender or Administrative Agent, in their respective
capacity as Lenders.

12.4 Waiver. No failure to exercise, and no delay in exercising, on the part of
Administrative Agent or Lenders, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other
further exercise thereof or the exercise of any other right. The rights of
Administrative Agent and Lenders hereunder and under the Loan Documents shall be
in addition to all other rights provided by law. No modification or waiver of
any provision of this Credit Agreement, the Notes or any of the other Loan
Documents, nor consent to departure therefrom, shall be effective unless in
writing and no such consent or waiver shall extend beyond the particular case
and purpose involved. No notice or demand given in any case shall constitute a
waiver of the right to take other action in the same, similar or other instances
without such notice or demand. Subject to Section 12.1, Administrative Agent
acting on behalf of the Required Lenders, and Borrower may from time to time
enter into agreements amending or changing any provision of this Credit
Agreement or the rights of Lenders or Borrower hereunder, or may grant waivers
or consents to a departure from the due performance of the obligations of
Borrower hereunder, any such agreement, waiver or consent made with such written
consent of Administrative Agent being effective to bind all Lenders, except as
provided in Section 12.1.

 

50



--------------------------------------------------------------------------------

12.5 Payment of Expenses; Indemnity.

(a) Borrower agrees to pay (within five (5) days after the receipt of written
notice from Administrative Agent) all out-of-pocket costs and expenses of
Administrative Agent (including without limitation the reasonable fees and
expenses of Administrative Agent’s legal counsel) reasonably incurred by it in
connection with the due diligence, negotiation, preparation, execution and
delivery of this Credit Agreement, the Notes, and the other Loan Documents and
any and all amendments, modifications and supplements thereof or thereto, and,
if an Event of Default exists, all out-of-pocket costs and expenses of
Administrative Agent and Lenders (including, without limitation, the reasonable
attorneys’ fees of Administrative Agent’s and Lenders’ legal counsel) reasonably
incurred by them in connection with the presentation and enforcement of, and
Administrative Agent’s and Lenders’ rights under, this Credit Agreement, the
Notes, and the other Loan Documents.

(b) Borrower agrees to indemnify Administrative Agent and each of Lenders and
their respective officers or employees (each such Person, including without
limitation Agent and each of Lenders, being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, actions,
judgments, suits, disbursements, penalties, damages (other than consequential
damages), liabilities, obligations, costs and related expenses, including
reasonable counsel fees and expenses, imposed upon, incurred by or asserted
against any Indemnitee, as and when incurred, arising out of, in any way
connected with, or as a result of:

(i) the execution and delivery of this Credit Agreement or any other Loan
Document or any agreement or instrument contemplated thereby,

(ii) the use or misuse of the proceeds of the Loans,

(iii) the fraudulent actions or misrepresentations of Borrower or its Affiliates
in connection with the transactions contemplated by this Credit Agreement and
the other Loan Documents, or

(iv) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto.

(c) WITHOUT LIMITATION OF AND SUBJECT TO THE FOREGOING, BORROWER INTENDS AND
AGREES THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNITEE WITH
RESPECT TO ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND EXPENSES OF COUNSEL) WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OR CLAIMS OF NEGLIGENCE
OF SUCH OR ANY OTHER INDEMNITEE OR ANY STRICT LIABILITY OR CLAIMS OF STRICT
LIABILITY.

(d) The provisions of this Section 12.5 shall remain operative and in full force
and effect regardless of the expiration of the Commitment Period, the
consummation of the transactions contemplated hereby, the repayment of the
Obligation, the occurrence of the Maturity Date, the invalidity, illegality, or
unenforceability of any term or provision of this Credit

 

51



--------------------------------------------------------------------------------

Agreement or any other Loan Document, or any investigation made by or on behalf
of Lenders. All amounts due under this Section 12.5 shall be payable promptly on
written demand therefor.

(e) The provisions in this Section 12.5 are subject to the following
limitations: (i) provided that no Event of Default has occurred which is
continuing, no Indemnitee shall compromise or settle any claim brought by a
third party for which it is indemnified under this Section 12.5 without the
prior written consent of Borrower, such consent not to be unreasonably withheld,
conditioned or delayed, and it being understood that the rights to
indemnification set forth in this Section 12.5 shall continue during any period
in which an Indemnitee awaits the decision of Borrower with respect to such
settlement or compromise, and shall also continue should Borrower not consent to
such proposed settlement or compromise; (ii) no Indemnitee shall be indemnified
under this Section 12.5 for any claim which is determined pursuant to a final
judgment of a court of competent jurisdiction to have resulted from any fraud,
willful misconduct or gross negligence of such Indemnitee; (iii) no Indemnitee
shall be indemnified under this Section 12.5 for claims arising out of any
litigation, arbitration or other proceedings instituted by Borrower against any
Indemnitee (or any counter or cross claim asserted by Borrower against an
Indemnitee in any proceeding instituted by the Indemnitee or a third party) to
the extent Borrower is the prevailing party in such proceeding (or with regards
to such counter or cross claim); and (iv) no Indemnitee shall be indemnified
under this Section 12.5 for any claim of consequential or punitive damages.

12.6 Notice. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing
(except where telephonic instructions or notices are expressly authorized herein
to be given) and shall be deemed to be effective: (a) if by hand delivery,
telecopy or other facsimile transmission, on the day and at the time on which
delivered to such party at the address or fax numbers specified below; (b) if by
mail, on the day which it is received after being deposited, postage prepaid, in
the United States registered or certified mail, return receipt requested,
addressed to such party at the address specified below; or (c) if by FedEx or
other reputable express mail service, on the next Business Day following the
delivery to such express mail service, addressed to such party at the address
set forth below; or (d) if by telephone, on the day and at the time
communication with one of the individuals named below occurs during a call to
the telephone number or numbers indicated for such party below:

If to Borrower:

 

MuniMae Midland Construction Finance

33 North Garden Avenue, Suite 1200

Clearwater, Florida 33755

Telephone:

 

727.373.8106

Attention:

 

Terry Myers

Fax:

 

727.443.6067

 

52



--------------------------------------------------------------------------------

With a copy to:

 

Honigman Miller Schwartz & Cohn LLP

2290 First National Building

Detroit, Michigan 48226

Telephone:

 

313.465.7356

Fax:

 

313.465.7357

Attention:

 

Gregory J. DeMars, Esq.

If to Administrative Agent:

 

Bank of America, N.A.

901 Main Street, 51st Floor

TX1-492-51-01

Dallas, Texas 75202-3714

Telephone:

 

214-209-1503

Fax:

 

214-209-1832

Attention:

 

Mr. Jeffrey W. Journey

With a copy to:

 

Bank of America, N.A.

901 Main Street, 51st Floor

  

TX1-492-51-01

  

Dallas, Texas 75202-3714

  

Telephone:

 

214-209-9325

Fax:

 

214-209-1571

Attention:

 

Loan Administration

 

Ms. Susan K. Mogish

If to Lenders:

At the address and numbers set forth below the signature of such Lender on the
signature page hereof or on the Assignment and Assumption Agreement of such
Lender.

Any party may change its address for purposes of this Credit Agreement by giving
notice of such change to the other parties pursuant to this Section 12.6. With
respect to any notice received by Administrative Agent from Borrower, any
Investor, not otherwise addressed herein, Administrative Agent shall notify
Lenders promptly of the receipt of such notice, and shall provide copies thereof
to Lenders. When determining the prior days notice required for any Request for
Borrowing, or other notice to be provided by Borrower, an Investor, hereunder,
the day the notice is delivered to Administrative Agent (or such other
applicable Person) shall not be counted, but the day of the related Borrowing,
or other relevant action shall be counted.

12.7 Governing Law. The substantive laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to the choice of law

 

53



--------------------------------------------------------------------------------

principles that might otherwise apply, except to the extent the laws of another
jurisdiction govern the creation, perfection, validity, or enforcement of Liens
under the Collateral Documents, and the applicable federal laws of the
United States of America, shall govern the validity, construction, enforcement
and interpretation of this Credit Agreement and all of the other Loan Documents.

12.8 Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of
Trial by Jury. Any suit, action or proceeding against Borrower with respect to
this Credit Agreement or the other Loan Documents or any judgment entered by any
court in respect thereof, may be brought in the courts of the State of New York,
or in the United States Courts located in the Borough of Manhattan in the New
York City, as Lenders in their sole discretion may elect and Borrower hereby
submits to the non-exclusive jurisdiction of such courts for the purpose of any
such suit, action or proceeding. Borrower hereby agrees that service of all
writs, process and summonses in any such suit, action or proceeding brought in
the State of New York may be brought upon its process agent appointed below, and
Borrower hereby irrevocably appoints Corporation Service Company, 80 State
Street, Albany, New York 12207, its process agent, as its true and lawful
attorney-in-fact in its name, place and stead to accept such service of any and
all such writs, process and summonses. Borrower hereby irrevocably consents to
the service of process in any suit, action or proceeding in said court by the
mailing thereof by Lender by registered or certified mail, postage prepaid, to
Borrower’s address set forth in Section 12.6 hereof. Borrower hereby irrevocably
waives any objections which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Credit
Agreement or the Notes brought in the courts located in the State of New York,
Borough of Manhattan in New York City, and hereby further irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. BORROWER HEREBY WAIVES TRIAL BY JURY IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS CREDIT AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS, WHICH WAIVER IS INFORMED AND VOLUNTARY.

12.9 Invalid Provisions. If any provision of this Credit Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Credit Agreement, such provision shall be fully severable and
this Credit Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Credit
Agreement, and the remaining provisions of this Credit Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Credit Agreement, unless
such continued effectiveness of this Credit Agreement, as modified, would be
contrary to the basic understandings and intentions of the parties as expressed
herein. If any provision of this Credit Agreement shall conflict with or be
inconsistent with any provision of any of the other Loan Documents, then the
terms, conditions and provisions of this Credit Agreement shall prevail.

12.10 Entirety and Amendments. The Loan Documents embody the entire agreement
between the parties and supersede all prior agreements and understandings, if
any, relating to the subject matter hereof and thereof, and this Credit
Agreement and the other Loan Documents may be amended only by an instrument in
writing executed by Borrower and Administrative Agent, on behalf of Lenders.

12.11 Parties Bound; Assignment.

(a) Parties Bound. The provisions of this Credit Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted

 

54



--------------------------------------------------------------------------------

hereby, except that Borrower may not assign or otherwise transfer any of its
respective rights or obligations under this Credit Agreement without the prior
written consent of all Lenders and any Lender may assign or otherwise transfer
any of its rights or obligations hereunder except: (i) to an Eligible Assignee
in accordance with the provisions of Section 12.11(c) hereof, (ii) by way of
participation in accordance with the provision of Section 12.11(b) hereof, or
(iii) by way of pledge or assignment of a security interest subject to the
restriction of Section 12.11(c)(i) hereof (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Credit
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 12.11(b) hereof
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Credit Agreement.

(b) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell to one or more banks
or other financial institutions (each a “Participant”) a participating interest
in all or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment or any or all of the
Loans owing to it), provided that: (i) any such participation shall be in a
minimum amount of $5,000,000, and, if in a greater amount, in integral multiples
of $1,000,000, (ii) such Lender’s obligation under this Credit Agreement shall
remain unchanged, (iii) such Lender shall remain solely responsible to the other
parties hereto for the performance of its obligations hereunder, and
(iv) Borrower, Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. Any agreement or instrument pursuant to
which any Lender may sell such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the Obligation
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Credit Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (x) reductions or increases in the amount,
or altering the term, of the Commitment of such Participant and (y) changes to
the Maturity Date or interest rate. Borrower agrees that each Participant shall
be entitled to the benefits of Section 4 hereof with respect to its
participating interest to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.11(c) hereof,
provided, however, that in no event shall Borrower be obligated to pay to such
Participant amounts greater than those Borrower would have been required to pay
to the granting Lender in the absence of such participation, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 4.6 hereof unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.6(e) hereof as
though it were a Lender. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 4 hereof as though it were a
Lender, provided such Participant agrees to be subject to Section 12.2 hereof as
though it were a Lender. An assignment or other transfer which is not permitted
by subsection (c) below shall be given effect for purposes of this Credit
Agreement only to the extent of a participating interest sold in accordance with
this subsection (b).

 

55



--------------------------------------------------------------------------------

(c) Assignments. Any Lender may (at its expense, except for assignments to or
from Administrative Agent, which shall be at the expense of Borrower pursuant to
the terms of this Credit Agreement), and, following a demand by Borrower
(following a demand by such Lender for payment of any amounts under Section 4.1
or 4.6) shall, at any time assign to one or more Eligible Assignees (an
“Assignee”) all, or a proportionate part of all (in a constant, not varying
percentage), of its rights and obligations under this Credit Agreement and its
Note (including all or a portion of its Commitment and the Loans at the time
owing to it), and such Assignee shall assume such rights and obligations,
pursuant to an Assignment and Assumption Agreement; provided, however, that:

(i) this subsection (c) shall not restrict an assignment or any Lender from
pledging a security interest in all or any portion of its rights under this
Credit Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank, but no such pledge or assignment to a Federal Reserve Bank shall release
the assigning Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto;

(ii) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Lending Entity with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loan of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption Agreement with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption Agreement, as of the Trade Date)
shall not be less than $5,000,000, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consent (each such consent not to be unreasonably withheld or delayed)
shall be in a minimum amount of $5,000,000, and, if in a greater amount, in
integral multiples of $1,000,000;

(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Credit
Agreement with respect to the Loans or the Commitment assigned, except that this
clause (iii) shall not (x) apply to rights in respect of competitive loans, if
any, or (y) prohibit any Lender from assigning all or a portion of its rights
and obligations among separate tranches, if any, on a non-pro rata basis;

(iv) any assignment of a Commitment must be approved by the Administrative Agent
and the letter of credit issuer unless the Person that is the proposed assignee
is itself a Lender with a Commitment (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee);

(v) if the assignee is not incorporated under the laws of the United States of
America or a state thereof, it shall deliver to Borrower and Administrative
Agent

 

56



--------------------------------------------------------------------------------

certification as to exemption from deduction or withholding of Taxes in
accordance with Sections 4.6;

(vi) the parties to each such assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption Agreement, the Assignee shall
pay to the transferor Lender an amount equal to the purchase price agreed
between such transferor Lender and such Assignee, and the transferor Lender
shall deliver payment of a processing and recordation fee of $3,500 to
Administrative Agent (except in the case of a transfer at the demand of
Borrower, in which case either Borrower or the transferee Lender shall pay such
fee), and the Assignee, if it shall not be a Lender, shall deliver to
Administrative Agent an Administrative Questionnaire; and

(vii) each assignment made as a result of a demand by Borrower shall be arranged
by Borrower after consultation with Administrative Agent and shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Credit Agreement or an assignment of a portion of such rights and
obligations made concurrently with another assignment or assignments that
together constitute an assignment of all of the rights and obligations of the
assigning Lender.

Any assignment or transfer by a Lender of rights or obligations under this
Credit Agreement that does not comply with this Section 12.11(c) shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.11(b)
hereof.

(d) Consequences of Assignment. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to Section 12.11(e) hereof, from and after the
effective date specified in each Assignment and Assumption Agreement and payment
by such Assignee to such assignor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Assignee, such Assignee
shall be a Lender party to this Credit Agreement and, to the extent of the
interest assigned by such Assignment and Assumption Agreement, shall have all
the rights and obligations of a Lender with a Commitment/Loans as set forth in
such Assignment and Assumption Agreement, and the assignor Lender thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption
Agreement, be released from its obligations hereunder to a corresponding extent
(and, in the case of an Assignment and Assumption Agreement covering all of the
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Section 4 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon the consummation of any assignment pursuant to subsection (c),
the transferor Lender, Administrative Agent and Borrower shall make appropriate
arrangements so that, if required, new Notes are issued to such Assignee and the
transferor Lender.

(e) Register of Lenders. Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Maryland or at
such other location as Administrative Agent shall designate in writing to each
Lender and Borrower, a copy of each Assignment and Assumption Agreement
delivered to and accepted by it and a register for the recordation of the names
and addresses of Lenders, the amount of each Lender’s Pro Rata Share of the
Commitments and the Loans pursuant to the terms hereof from time to time (the

 

57



--------------------------------------------------------------------------------

“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and Borrower, Administrative Agent and Lenders
may treat each person or entity whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Credit
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection and copying by Borrower or any Lender during normal
business hours upon reasonable prior notice to Administrative Agent. Upon
receipt of any Assignment and Assumption Agreement, Administrative Agent shall,
if such Assignment and Assumption Agreement, has been completed, fully-executed
and is substantially in the form of Exhibit G hereto: (i) accept such an
Assignment and Assumption Agreement; (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to Borrower.

(f) Disclosure of Information. Any Lender may furnish any information concerning
Borrower or any Investor in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of Section 12.16 hereof.

12.12 Lender Default. If for any reason any Lender shall fail or refuse to abide
by its obligations hereunder, and such Lender shall not have cured such failure
within five (5) Business Days of its occurrence (a ”Lender Default”), then, in
addition to the rights and remedies that may be available to Administrative
Agent, Lenders, or Borrower at law or in equity, such Lender’s right to vote on
matters related to this Credit Agreement, and to participate in the
administration of the Loans, the Letters of Credit, and this Credit Agreement,
shall be suspended during the pendency of such failure or refusal.
Administrative Agent shall have the right, but not the obligation, in its sole
discretion, to acquire at par all of such Lender’s Commitment, including its Pro
Rata Share in the Obligation under this Credit Agreement. In the event that
Administrative Agent does not exercise its right to so acquire all of such
Lender’s interests, then each Lender that is not in Default (a “Current Party”)
shall then, thereupon, have the right, but not the obligation, in its sole
discretion to acquire at par (or if more than one Current Party exercises such
right, each Current Party shall have the right to acquire, pro rata) such
Lender’s Commitment, including its Pro Rata Share in the outstanding Obligation
under this Credit Agreement.

12.13 Maximum Interest. Regardless of any provision contained in any of the Loan
Documents, Lenders shall never be entitled to receive, collect or apply as
interest on the Obligation any amount in excess of the Maximum Rate, and, in the
event that Lenders ever receive, collect or apply as interest any such excess,
the amount which would be excessive interest shall be deemed to be a partial
prepayment of principal and treated hereunder as such; and, if the principal
amount of the Obligation is paid in full, any remaining excess shall forthwith
be paid to Borrower. In determining whether or not the interest paid or payable
under any specific contingency exceeds the Maximum Rate, Borrower and Lenders
shall, to the maximum extent permitted under applicable law: (a) characterize
any nonprincipal payment as an expense, fee or premium rather than as interest;
(b) exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread, in equal parts, the total amount of interest
throughout the entire contemplated term of the Obligation so that the interest
rate does not exceed the Maximum Rate; provided that, if the Obligation is paid
and performed in full prior to the end of the full contemplated term thereof,
and if the interest received for the actual period of existence thereof exceeds
the Maximum Rate, Lenders shall refund to Borrower the amount of such excess or
credit the amount of such excess against the principal amount of the Obligation
and, in such event, Lenders shall not be subject to any penalties provided by
any laws for contracting for, charging, taking, reserving or receiving interest
in excess of the Maximum Rate.

 

58



--------------------------------------------------------------------------------

12.14 Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Credit Agreement.

12.15 Survival. All representations and warranties made by Borrower herein shall
survive delivery of the Notes, the making of the Loans, and the issuance of the
Letters of Credit.

12.16 Availability of Records; Confidentiality. Borrower acknowledges and agrees
that Administrative Agent may provide to Lenders, and that Administrative Agent
and each Lender may provide to any Participant or Assignee or proposed
Participant or Assignee, originals or copies of this Credit Agreement, all Loan
Documents and all other documents, certificates, opinions, letters of credit,
reports, and other material information of every nature or description, and may
communicate all oral information, at any time submitted by or on behalf of
Borrower, any Investor, or received by Administrative Agent or a Lender in
connection with the Loans, the Letter of Credit Liability, and the Commitments
or Borrower and any Investor; provided, however, that, prior to any such
delivery or communication, the Lender, Participant, or Assignee, as the case may
be, shall agree to preserve the confidentiality of all data and information
which constitutes Confidential Information. Anything herein to the contrary
notwithstanding, the provisions of this Section 12.16 shall not preclude or
restrict any such party from disclosing any Confidential Information: (a) with
the prior written consent of Borrower; (b) upon the order of or pursuant to the
rules and regulations of any Governmental Authority having jurisdiction over
such party; (c) in connection with any audit by an independent public accountant
of such party, provided such auditor thereto agrees to be bound by the
provisions of this Section 12.16; (d) to examiners or auditors of any applicable
Governmental Authority which examines such party’s books and records while
conducting such examination or audit; (e) to the employees, agents, affiliates
and advisors who are directly involved in the transactions contemplated under
the Loan Documents; or (f) as otherwise specifically required by law.
Notwithstanding anything herein to the contrary, the information subject to this
Section 12.16 shall not include, and Administrative Agent and each Lender may
disclose without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to Administrative Agent or such Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transactions as well as other information,
this sentence shall only apply to such portions of the document or similar item
that relate to the tax treatment or tax structure of the Loans, Letters of
Credit and transactions contemplated hereby and thereby.

12.17 Multiple Counterparts. This Credit Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Credit Agreement by
signing any such counterpart.

REMAINDER OF PAGE INTENTIONALLY BLANK

SIGNATURE PAGES FOLLOW.

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

BORROWER:

MUNIMAE MIDLAND CONSTRUCTION FINANCE, LLC

a Maryland limited liability company

By:

  Municipal Mortgage & Equity, LLC, a Delaware limited liability company its
Sole Member  

By:

 

/s/ Michael L. Falcone

   

Name: Michael L. Falcone

   

Title: President and CEO

 

Revolving Credit Agreement Signature Page



--------------------------------------------------------------------------------

    ADMINISTRATIVE AGENT AND LENDER:

Commitment: $72,000,000

   

BANK OF AMERICA, N.A.,

as Administrative Agent and a Lender

     

By:

 

/s/ Jeffrey W. Journey

       

Jeffrey W. Journey

       

Senior Vice President

   

Bank of America, N.A.

901 Main Street, 51st Floor

TX1-492-51-01

Dallas, Texas 75202-3714

     

Telephone: 214-209-1503

     

Fax: 214-209-1832

     

Attention: Mr. Jeffrey W. Journey

     

                   Senior Vice President

   

Copy to:

   

Bank of America, N.A.

901 Main Street, 51st Floor

TX1-492-51-01

Dallas, Texas 75202-3714

     

Telephone: 214-209-9325

     

Fax: 214-209-1571

     

Attention: Loan Administration

     

                  Ms. Susan K. Mogish